ANNEXE 3 A LA CONVENTION DE BASE

MINIST

GUINEA ALUMINA

CONTRAT D'INFRASTRUCTURES

Le présent Contrat d'Infrastructures ainsi que ses Annexes est passé à Conakry, République de
Guinée,

ENTRE :

4. La REPUBLIQUE DE GUINEE, représentée par Son Excellence Mahmoud Thiam, Ministre
chargé des Mines et de la Géologie ci-après dénommée l'« Etat »),

De première part ;

2. L'AGENCE NATIONALE D'AMENAGEMENT DES INFRASTRUCTURES  MINIERES,
représentée par Monsieur Saada Baïla Ly, Directeur Général SNIM (ci-après dénommée
l'€ANAIÏM »),

De deuxième part ;

3. GUINEA ALUMINA CORPORATION SA, société anonyme avec conseil d'administration de
droit guinéen, au capital de 50.000.000 de francs guinéens, dont le siège social est immeuble
Mamou, BP 5090, Conakry, représentée par Monsieur Eddy Kenter, CEO, dûment habilité à
cet effet, agissant conformément aux dispositions de l'article 4 de la Convention de Base (tel que
ce terme est défini ci-après),

De troisième part,

4. GUINEA ALUMINA CORPORATION LTD, société privée immatriculée aux Îles Vierges
Britanniques, dont le siège social est situé P.O. Box 3152, Road Town, Tortola, Iles Vierges
Britanniques, représentée par Monsieur Eddy Kenter, CEO, dûment habilité à cet effet, agissant
conformément aux dispositions de l'article 4 de la Convention de Base,

De quatrième part,

GUINEA ALUMINA CORPORATION SA et GUINEA ALUMINA CORPORATION LTD sont ci-
après désignées collectivement « GAC SA » pour les besoins des présentes,

(Ci-après désignées ensemble les « Parties » ou individuellement une « Partie »),
PREAMBULES

Attendu que :

L'Etat a octroyé à GAC SA le droit de développer le projet qui inclut la construction et
l'exploitation d'une Usine d'alumine ainsi que des infrastructures portuaires, ferroviaires,
routières et autres nécessaires pour le projet dans la région de Sangarédi et un domaine
industriel à Kamsar le « Projet ») en vertu d'une Convention de Base signée le 15 octobre
2004, amendée par un Amendement n°1 signé le 16 mai 2005, la Convention de Base et
son Amendement n°1 ayant été ratifiés par l'Assemblée Nationale de Guinée le 19 mai
2005 (la « Convention de Base ») ;

L'Etat dispose, au travers de l'ANAIM, dans la zone de Kamsar, d'infrastructures
ferroviaires et portuaires et autres sous concession en vertu de l'Accord de Concession (tel
que ce terme est défini ci-après), qui sont toutes nécessaires à la réalisation du Projet et
pour lesquelles l'Etat a garanti à GAC SA, aux termes de la Convention de Base, un droit
d'accès et d'utilisation pendant toute la durée de la Convention de Base ; en outre, l'Etat a
garanti à GAC SA, aux termes de la Convention de Base un droit d'accès et d'usage du
Chenal ;

L'Etat et GAC SA confirment que les Activités du Projet sont strictement dépendantes de la
possibilité pour l'investisseur d'accéder à et d'utiliser les infrastructures nécessaires pour le
Projet pendant toute sa durée ;

GAC SA a décidé de réaliser, conformément à la Convention de Base et aux dispositions
du présent Contrat d'Infrastructures, les Infrastructures et Installations Supplémentaires
(telles que définies ci-après) qui prendront en compte les éléments techniques de
conception d'origine des Infrastructures Existantes (telles que définies ci-après) ;

Les Parties ont convenu qu'au cas où il s'avérerait nécessaire aux fins de la réalisation du
Projet, de mettre en place une infrastructure supplémentaire, l'Etat accorderait à
l'investisseur, tous les droits, garanties et terrains nécessaires et conclura tout accord
nécessaire à cet effet ;

Dans cette perspective l'Investisseur a exprimé le désir de construire et d'équiper un
terminal conteneurs sous la forme d'un Nouveau Quai Commercial (tel que défini ci-après),
capable de recevoir des navires et des équipements lourds et de grand gabarit, destiné aux
Activités du Projet.

En application de la Convention de Base et en particulier son article 11, les Parties se sont
donc rapprochées afin de préciser les modalités pratiques et logistiques liées à la
construction, à l'utilisation et de l'accès ainsi consentis par l'Etat à GAC SA et les
modalités applicables au financement, à la mise en place et à l'utilisation des
infrastructures réalisées conformément aux termes de la Convention de Base, étant
précisé que le présent Contrat d'Infrastructures complété selon les termes et conditions
des présentes par le Contrat d'Opérations (tel que défini ci-après) forment l'ensemble des
dispositions contractuelles définies comme étant le « Contrat d’Infrastructures » dans la
Convention de Base.
CECI EXPOSE,
IL À ETE ARRETE ET CONVENU ENTRE LES PARTIES CE QUI SUIT :

TITRE |
DEFINITIONS

Pour les besoins du présent Contrat d'Infrastructures, les termes figurant aux présentes et commençant
par une majuscule auront le sens qui leur est donné ci-après: en cas de contradiction entre les
définiions prévues aux présentes et celles figurant dans la Convention de Base, ces dernières
prévaudront :

« Accord de Concession » signifie l'accord par lequel l'Etat et l'ANAIM ont concédé à la Compagnie
des Bauxites de Guinée les Infrastructures Existantes en date du 13 juin 1996.

« Accord Portuaire » signifie l'accord signé entre l'Etat et GAC SA précisant les droits accordés à GAC
SA sur certaines installations portuaires du port de Kamsar, le quai aluminier, le quai commercial et la
zone de stockage devant être réalisés par GAC SA et/ou ses Affiliées.

« Activités du Projet » a le sens qui lui est attribué dans la Convention de Base.

« Affillée » désigne toute entité qui, directement ou indirectement, contrôle ou est contrôlée par GAC
SA, ou qui se trouve sous contrôle commun, directement ou indirectement, avec GAC SA. Pour les
besoins de cette définition, le terme « contrôle » (ainsi que les termes « contrôlées par» ou « sous
contrôle commun avec ») signifiera la détention directe ou indirecte du pouvoir de prendre ou faire
prendre les décisions de gestion de l'entité en question.

«ANAIM » signifie l'Agence Nationale d'Aménagement des Infrastructures Minières de Guinée qui par
le passé a agi et continue aujourd'hui à agir pour le compte de l'Etat ou toute autre structure de l'Etat
qui serait appelée à intervenir pour l'Etat et en son nom pour les besoins du présent Contrat
d'Infrastructures, comme c'est le cas pour l'ANAIM, étant précisé que l'Etat se porte fort des obligations
stipulées à la charge d'ANAIM dans le présent Contrat d'Infrastructures.

« Annexes » désigne les annexes du présent Contrat d'Infrastructures, qui en font partie intégrante.
«Anomalies » désigne toute défectuosité empêchant ou susceptible d'empêcher une utilisation
normale des Infrastructures Existantes ou des Infrastructures et Installations Supplémentaires ou
rendant l'usage de celles-ci dangereux pour les biens ou pour les personnes.

«Autorisation » a le sens qui lui est attribué dans la Convention de Base.

«Bailleurs de Fonds » désigne les institutions financières qui apporteront des financements pour la
réalisation des Infrastructures et Installations Supplémentaires.

« Bénéficiaire Successeur » désigne toute entreprise qui deviendrait, à quelque titre que ce soit, en
tout ou partie, le successeur du Concessionnaire pour les besoins des infrastructures, droits et
obligations de l'Accord de Concession et dont la désignation devra faire l'objet d'une approbation par
GAC SA notamment afin de s'assurer de sa compétence technique et de ses moyens humains et
financiers nécessaires pour exécuter ses obligations.

À VAT

AV WA
« Cahier des Charges » désigne l'annexe « Cahier des Charges » de l'Accord de Concession.

« CBG » désigne la Compagnie des Bauxites de Guinée, exploitant de bauxite à Sangarédi et zones
environnantes, utilisatrice des Infrastructures Existantes.

« Charges Portuaires » désigne les sommes dues par tout navire accédant au port de Kamsar au titre
des services, frais, redevances, droits et autres charges correspondant aux services et prestations
fournis dans le port telles que précisées ci-après. Ils correspondent et correspondront pendant la durée
des présentes aux droits habituellement pratiqués dans les ports du type de celui de Kamsar pour des
prestations de qualité et de sécurité équivalentes et pour les produits de même nature ; en tout état de
cause, ils seront d'un montant équivalent à ceux réglés par les autres navires accédant au port de
Kamsar et notamment à ceux réglés par CBG ou par ses clients à Kamsar.

Les Charges Portuaires sont énumérées en Annexe 3 G.

« Chenal » signifie le chenal d'accès de l'Océan Atlantique jusqu'au port de Kamsar, d'une longueur
approximative totale de 17 km sur le Rio-Nunez et de 120 mètres de large et qui pourra être étendu à
une largeur de 200 mètres.

«Comité Technique » désigne le comité dont la composition, la mission et le fonctionnement sont
définis à l'article 2 du Contrat d'Opérations et visé à l'Annexe 3 F.

« Compte Nouveau Quai Commercial » a le sens qui lui est attribué à l'Article 6.3(a).

« Compte Séquestre » signifie le compte bancaire où seront versées la redevance de maintenance du
Chenal qui est partie des Charges Portuaires, ainsi qu'une partie de la Redevance Portuaire visée à
l'article 7.3(b) du Contrat d'Opérations, ouvert par les Parties afin d'assurer la maintenance du Chenal
pendant la durée dudit Contrat d'Opérations et dont le fonctionnement requerra l'accord de toutes les
parties selon la procédure qui sera définie à cet effet par les Parties.

«Compte Spécial » signifie le compte bancaire visé à l'Article 18 et devant être maintenu et
fonctionnant conformément audit Article 18.

« Concessionnaire » désigne la Compagnie des Bauxites de Guinée (CBG), agissant, à la date des
présentes, en tant que concessionnaire des Infrastructures Existantes dans les conditions de l'Accord
de Concession ainsi que tout Bénéficiaire Successeur de la concession sur les Infrastructures
Existantes et sur les Infrastructures et Installations Supplémentaires.

« Contrat d'Opérations » désigne le contrat d'opérations conclu entre l'Etat / ANAIM, GAC Ltd, GAC
SA et le Concessionnaire.

« Convention de Base » aura la signification qui lui est donnée dans le préambule des présentes.

«Date de Démarrage de la Production Commerciale » a le sens qui lui est attribué dans la
Convention de Base.

« Date d'entrée en vigueur » désigne la date d'entrée en vigueur du Contrat d'Opérations.
« Domaine de Nouveau Quai Commercial » signifie la zone mise à disposition de GAC SA par l'Etat
pour la construction du Nouveau Quai Commercial ainsi que ses extensions éventuelles, dont les
coordonnées figurent à l'Annexe 3 D.

« Extension » a le sens qui lui et attribué dans la Convention de Base.

« Infrastructures Communes » désigne les Infrastructures Existantes et celles des Infrastructures et
Installations Supplémentaires utilisées par GAC SA et CBG et dont la gestion et l'exploitation sont
confiées au Concessionnaire conformément au Contrat d'Opérations, étant précisé que les
Infrastructures Domestiques ne sont pas des Infrastructures Communes.

« Infrastructures Domestiques » désigne les secteurs de chemin de fer dans les zones de l'usine de
Sangarédi et dans la zone industrielle de Kamsar, la connexion de la Ligne Principale de Chemin de
Fer à la zone industrielle de Kamsar tels que décrits à l'Annexe 3 A du présent Contrat
d'Infrastructures.

«Infrastructures Existantes » signifie les infrastructures définies à l'Article 2 des présentes.

«Infrastructures et Installations Supplémentaires » signifie les aménagements et constructions
supplémentaires à réaliser tels que décrits à l'Article 5, étant précisé que (à l'exception de la bretelle de
connexion de la Ligne Principale de Chemin de Fer dont le régime est défini à l'article 11.3(ï) de la
Convention de Base) les Infrastructures et Installations Supplémentaires sont des améliorations des
Infrastructures Existantes et ne sont pas des Infrastructures supplémentaires au sens de l'article 11 de
la Convention de Base.

«Ligne Principale de Chemin de Fer » désigne la ligne de chemin de fer devant être utilisée en
commun, décrite au Titre III.

« Nouveau Quai Commercial » désigne le quai à aménager à proximité du Quai Français visé à
l'Article 6.

« Projet » a le sens qui lui est donné dans le préambule des présentes.

« Phase de Construction » désigne la période commençant à la Date d'entrée en vigueur et expirant
le dernier jour du douzième mois calendaire suivant la Date de Démarrage de la Production
Commerciale.

« Quai Français » désigne le quai de déchargement des marchandises (général cargo) d'une
longueur de 120 mètres disposant d'une plate forme bitumée d'environ 100 mètres sur 50 mètres et
d'une grue (Derrick) d'une capacité nominale d'environ 100 tonnes à 15 mètres.

« Quai Italien » désigne le quai d'accostage situé à proximité du Quai Français.

« Redevance Portuaire » désigne les droits d'accostage (dits « Quai Maxima ») dont sont redevables
les navires. Ils correspondent et correspondront pendant la durée des présentes aux droits
habituellement pratiqués dans les ports du type de Kamsar et seront en tout état de cause d'un
montant équivalent en matière de droits de Quai Maxima pour chaque type de produit, de service et de
prestation à ceux qui sont réglés par les autres navires accostant au port de Kamsar et notamment
ceux rêglés par les navires affrétés par CBG ou ses clients,

«Règles de l'Art» désigne l'ensemble des normes de qualité, de longévité et de sécurité
habituellement admises et appliquées par les professionnels pour les besoins de la construction, de
l'utilisation, de l'exploitation et/ou de la gestion d'infrastructures de même type et de même destination
que celles visées aux présentes.

« Service de la dette » désigne les remboursements, paiements et amortissements à effectuer par
GAC Lid et/ou GAC SA et/ou l'Etat relatifs à toutes les sommes mises à leur disposition, que ce soit au
titre de fonds propres par leurs actionnaires et/ou Affiliés ou de financements auprès de Bailleurs de
Fonds pour les besoins de la réalisation des travaux et infrastructures objet du présent contrat, en ce
compris les intérêts, frais, commissions relatifs à ces financements et la rémunération du capital.

« Signalisation et Communication Ferroviaires » désigne les signalisations fixes à feu de couleur à
l'entrée ou à l'intérieur d'une zone et/ou d'un canton et les différentes radio-communications (et
détections) qui indiquent la marche à suivre pour les trains, les locomotives et les véhicules, et règlent
leur marche sur les itinéraires à suivre.

«Signalisation et Communication Maritimes » désigne les signalisations et systèmes de
communication (système de bouées lumineuses, balises, stations VHF/écran radio) à l'entrée/sortie et
le long du Chenal qui indiquent l'accès aux différents quais du port de Kamsar.

« Sous-traitants Directs » a le sens attribué à cette expression dans la Convention de Base, tel que
précisé dans l'Annexe Comptable et Fiscale (telle que cette expression est définie dans la Convention
de Base).

«Utilisateurs » désigne tout utilisateur important (dont CBG et GAC SA) des Infrastructures Existantes
et des Infrastructures et Installations Supplémentaires.

« Zone d'Entreposage » désigne le terrain que l'Etat et ANAIM mettent à la disposition de GAC SA
pour son usage à titre exclusif pendant les Phases de Construction et en cas d'Extension et dont les
coordonnées sont définies à l'Annexe 3 D.

TITREII
DISPOSITIONS GENERALES

ARTICLE 1 : OBJET DU CONTRAT

Le présent Contrat d'Infrastructures a pour objet de préciser (i) les conditions et modalités de la
conception, du financement, de la construction et de la gestion des extensions, améliorations des
Infrastructures Existantes en vue de leur utilisation en commun par CBG et GAC SA, (ii) les droits
consentis à GAC SA par l'Etat concernant les Infrastructures Existantes, les Infrastructures et
Installations Supplémentaires, y compris le Chenal, conformément aux dispositions de la Convention
de Base, (iii) la concession par l'Etat à GAC SA du droit de développer, de concevoir, de construire, de
financer et d'exploiter et d'entretenir le Nouveau Quai Commercial et de réaliser ses activités sur ce
Nouveau Quai Commercial selon les dispositions précisées aux présentes, et (iv) les obligations de
GAC SA dans ce cadre.

de Ÿ 7
TITRE Ill
INFRASTRUCTURES

ARTICLE 2 : INFRASTRUCTURES EXISTANTES
Les Infrastructures Existantes comprennent:

(} le Chemin de Fer:

- la Ligne Principale de Chemin de Fer, telle que décrite avec toutes ses installations
à l'Annexe 3 B visée ci-après.

- les voies d'évitement,
- les ouvrages de franchissement,
- les gares, les passages à niveau,
- la signalisation et la communication,
- les installations ferroviaires,
{i) le Chenal;
{ii} le Quai Français ;
(iv) le Quai Italien.

Les caractéristiques techniques des Infrastructures Existantes sont données en Annexe 3 B.
ARTICLE 3 : ETAT DES INFRASTRUCTURES EXISTANTES

3.1 Dans un délai maximum de quatre-vingt dix (90) jours suivant la Date d'entrée en vigueur du
présent Contrat, l'ANAIM communiquera à GAC SA un rapport technique complet et détaillé de l'état de
fonctionnement et d'entretien des Infrastructures Existantes, préparé par un expert indépendant choisi
conjointement par l'ANAIM et le Concessionnaire, les frais d'expertise étant à la charge de l'ANAIM.

3.2 Sice rapport laisse apparaître que des Infrastructures Existantes présentent des Anomalies, Etat
— agissant par l'ANAIM — s'engage à les faire réparer par le Concessionnaire ou par tout tiers de son
choix disposant de l'expérience et des compétences requises à cet effet en faisant application de
toutes les dispositions de l'Accord de Concession applicables à cet égard et de toutes mesures
autorisées par la loi.

Ces réparations seront effectuées dans un délai raisonnable et en tout état de cause six mois avant la
date de démarrage de la production d'alumine ; GAC SA informera le Concessionnaire et l'ANAIM de
cette date de démarrage.

À l'issue des réparations effectuées dans les conditions décrites ci-dessus, l'ANAIM devra remettre à
GAC SA un nouveau rapport attestant que les Anomalies relevées ont été corrigées de manière
satisfaisante et que les Infrastructures Existantes sont conformes aux Règles de l'Art et permettent leur
fonctionnement sans Anomalies.

3.3  GAC SA pourra, à ses frais, faire examiner ces rapports par tout expert de son choix.

7/4 Me Î
34 Si, pour une raison quelconque, l'ANAIM n'était pas en mesure de réaliser ou faire réaliser
certains des travaux de réparation visés à l'Article 3.2, GAC SA aura le droit de le faire et en cas de
décision de GAC SA de procéder à de tels travaux dans les Règles de l'Art, GAC SA agira avec la
pleine coopération, collaboration et aval de l'ANAIM et de l'Etat. GAC SA agjira dans un tel cas en tant
qu'agent et aux frais de l'ANAIM de sorte que la responsabilité de GAC SA ne pourra être engagée,
ceci sans préjudice de toute action que l'ANAIM et/ou l'Etat pourrait entreprendre à l'égard du
Concessionnaire de ce fait. L'ANAIM participera pleinement aux travaux ainsi réalisés et, en particulier,
au prononcé de la réception des ouvrages concernés.

Les coûts encourus par GAC SA à cette occasion lui seront remboursés par ANAIM et par l'Etat
conformément aux dispositions de l'Article 19 des présentes.

L'intervention éventuelle de GAC SA aux termes du présent Article 3.4 ne sera pas interprétée comme
réduisant où réglant les conséquences résultant du non respect par le Concessionnaire de ses
obligations en matière de maintenance, entretien et/ou réparation d'Anomalies ou les droits de l'ANAIM
résultant d'un tel non respect.

3.5 L'Etat et l'ANAIM garantissent à GAC SA que cette dernière ne saurait être recherchée par
quiconque, et à quelque titre que ce soit, du fait de l'état des Infrastructures Existantes ou des travaux
de maintenance, d'entretien et de réparation effectués au titre du rapport technique ou pour toute autre
situation existant ou dont la cause existait préalablement à la date d'utilisation par GAC SA des
Infrastructures Existantes pour les besoins du Projet.

ARTICLE 4 : LIGNE PRINCIPALE DE CHEMIN DE FER

41 La Ligne Principale de Chemin de Fer a les caractéristiques techniques suivantes :

- Voie normale 1435 mm
- Rail UIC-60 et 136 RE 60,30 kg/m (Cours de triage à Kamsar et Sangarédi)
et 67,39 kg/m (Ligne Principale de Chemin de Fer)
- Traverses métalliques 1700/Km
- Ballast doléritique 35cm
- Attache type K (crapauds) C65 et C75
- Charge à l'essieu maximum 27,5 T/essieu
- Déclivité base :
- En direction de charge CY
- En direction de vide 157
- Rayon minimum 500 m
- Rayon de courbe verticale 10 000 m
- Longueur de la voie principale 136,7 Km
= Nombre de voies d'évitement 4
- Kolaboui 150 m
- Boké 1700 m
-  Tanènè 1700 m

7/4

a

fl
- Gobiré 1700 m

- Nombre de Cours de triage (3)
- Elévation tolérance (+) (-) 3mm en courbe ou en alignement

z Vitesse trains minéraliers 60 Km/h
- Vitesse trains voyageurs 70 Km/h

Pentes et rampes sont limitées à 5°/°° dans le sens de la Mine au Port et 20°/°° dans le sens du Port à
la Mine. Elles sont non compensées.

- Compensation 0,04 % (1, 745,38)/R
- Devers devers maximum 86 mm
- Rails (voie principale) 136 RE
- Traverses type UIC T7 kgs
- Branchements Tg 0,11

L'ANAIM prendra toutes les dispositions nécessaires auprès de GAC SA pour que les paramètres de la
voie correspondent aux caractéristiques de construction aussi bien en plan qu'en profil et respectent la
charge limite de 27,5 tonnes à l'essieu ou la charge limite consignée à l'issue de la réception des
travaux de la réhabilitation.

Les nouveaux rails posés devront être auscultés à l'ultrason ou toute autre méthode conforme aux
Règles de l'Art et approuvée par l'ANAIM, pour enregistrement des données sur toute la longueur avec
une fréquence déterminée par les Règles de l'Art ou plus fréquemment si les conditions d'utilisation le
justifient et sur recommandation du Comité Technique.

Toute amélioration ou extension sur la Ligne Principale de Chemin de Fer devra avoir des
caractéristiques techniques conformes aux Infrastructures Existantes mentionnées dans le Cahier des
Charges et telles qu'indiquées ci-dessus.

42 Utilisation :

Dans le cas où l'ANAIM souhaiterait accroître l'utilisation des Infrastructures Communes pour les
activités d'autres entreprises, notamment minières, souhaitant s'établir dans la région de Boké, GAC
SA, en tant qu'utilisateur, accepte à la demande de l'ANAIM de définir les conditions techniques
d'accroissement et d'utilisation desdites installations, à condition que les travaux d'accroissement et
l'utilisation pour le compte de tierces entreprises n'affectent pas le fonctionnement normal de GAC SA
ou les conditions d'utilisation de ces infrastructures par chacune de ces sociétés. Une disposition
similaire s'applique au Concessionnaire aux termes du Contrat d'Opérations.

Sans préjudice des dispositions des Articles 21 et 25 du présent Contrat d'Infrastructures, il reste
entendu qu'en ce qui concerne l'utilisation des Infrastructures Existantes et des Infrastructures et
Installations Supplémentaires à utilisation commune, la priorité sera accordée :

- en premier lieu, à la CBG conformément à l'article 8 de l'Accord de Concession ainsi

qu'aux activités concernant la bauxite relatives à la Raffinerie CBG telle que définie ci-
après ;

10

A7
= en deuxième lieu, à GAC SA dans le cadre du transport de ses intrants et de l'exportation
de sa production d'alumine, pour la durée intégrale du Projet.

Pour les besoins des règles ci-dessus, « Raffinerie CBG » désigne toute raffinerie d'alumine qui sera
détenue par CBG, et sous son contrôle total.

De plus :

e Si en raison des extensions des activités de CBG, en ce compris, sans limitation, la
construction de la Raffinerie CBG, il y a augmentation des besoins de capacité de CBG
allant au-delà de (i) la Capacité Attribuée à la Date d'entrée en vigueur, qui est pour les
besoins du présent Contrat d'Infrastructures définie à la section 2 de l'Annexe 3 |, et (ii)
après l'investissement de GAC SA tel que prévu à la section 3 de l'Annexe 3 |, la capacité
qui lui est allouée selon les termes de ladite section 3 de l'Annexe 3 |, CBG aura
l'obligation de créer la capacité supplémentaire que lesdites extensions auront entraîné et
de supporter les coûts des infrastructures construites à cet effet.

s  GAC SA aura l'obligation de créer toute capacité supplémentaire en dessus de la Capacité
Attribuée nécessaire pour ses activités, en ce compris le Projet et toute extension de ce
dernier, et supporter les coûts entraînés par la réalisation des infrastructures construites à
cet effet. Dans ce cadre, la capacité allouée à GAC SA après l'investissement de GAC SA
tel que prévu à la section 3 de l'Annexe 3 I est telle que définie à ladite section 3 de
l'Annexe 3 1.

e  Nonobstant ce qui précède, au cas où, du fait des activités de CBG ses besoins en
capacité de CBG devaient baisser en deçà de la Capacité Attribuée à la Date d'entrée en
vigueur, déterminée conformément aux dispositions ci-dessus, CBG aura le droit de mettre
la capacité restante à disposition d'un tiers Utilisateur, ceci en accord avec l'ANAIM,
auquel cas, cette partie tierce ne bénéficiera pas de la première priorité de la CBG.

+ Les présentes dispositions n'affectent pas celles spécifiquement prévues concernant le
Nouveau Quai Commercial,

e Les règles relatives à l'utilisation quotidienne des Infrastructures Existantes et des
Infrastructures et Installations Supplémentaires sont définies dans les Articles 8 et 10 du
présent Contrat.

# Dans le cas où la capacité dans les Infrastructures Existantes et les Infrastructures et
Installations Supplémentaires utilisées en commun doit être réduite du fait de la nécessité
d'effectuer de la maintenance, des réparations ou répondre à toute autre contrainte qui
pourrait avoir lieu de temps à autre, cette réduction pour chaque Utilisateur devra être faite
proportionnellement, sur la base du programme, conformément aux dispositions des
Articles 8.3 et 10.2.

43 Il est convenu que la mise à disposition de capacité à des tierces entreprises visées au
paragraphe 4.2 ci-dessus, ne peut pas limiter la capacité déjà mise à disposition de GAC SA ou de
CBG ou d'un autre utilisateur. Il est convenu que tous les coûts générés par les travaux de création de
capacité supplémentaire afin de subvenir aux besoins de ces tierces entreprises et par l'utilisation pour
des tierces entreprises seront supportés par ces tiers ou par l'Etat.

44 Compte tenu de la pression démographique dans la zone industrielle de Kamsar, tout
raccordement à la Ligne Principale de Chemin de Fer qui provoquerait le doublement de la voie ferrée

dans les zones d'agglomération doit être protégé par tout moyen approprié pour la sécurité de la
population.

4.5 Toutes les gares et les points de croisement seront également protégés par des clôtures.

46 Le matériel roulant de GAC SA qui sera utilisé sur la Ligne Principale de Chemin de Fer devra
avoir des caractéristiques techniques compatibles avec celles du matériel roulant utilisé actuellement
par CBG et qui doivent être conformes aux spécifications techniques de la Ligne Principale de Chemin
de Fer.

4.7 En outre, si GAC SA le souhaite, elle pourra opérer son propre matériel roulant ou confier son
opération à un Sous-traitant Direct autre que CBG, un contrat spécifique à cette fin devra être conclu
entre le Concessionnaire, GAC SA et/ou le Sous-traitant Direct, ce dont l'Etat se porte garant.

Dans un tel cas, les conducteurs de train de GAC SA ou dudit Sous-traitant Direct seront formés et
certifiés par le Concessionnaire, conformément aux standards élaborés par le Concessionnaire dans
les règles opérationnelles ferroviaires, et devront se conformer aux instructions opérationnelles
formulées par le Concessionnaire.

Le Concessionnaire peut, en collaboration avec GAC SA, inspecter le matériel roulant et/ou auditer sa
maintenance afin de déterminer sa conformité avec les Règles de l'Art et essayer d'éviter des
dommages à la Ligne Principale de Chemin de Fer. Ces inspections/audits ne perturberont pas de
manière déraisonnable les opérations de GAC SA, ce dont l'ANAIM se porte garant. Les rapports
d'inspection et d'audit feront l'objet d'échanges entre le Concessionnaire, GAC SA et l'ANAIM.

ARTICLE 5 : INFRASTRUCTURES ET INSTALLATIONS SUPPLEMENTAIRES
5.1 Les Infrastructures et Installations Supplémentaires comprennent :
- les aménagements et les constructions sur la Ligne Principale de Chemin de Fer, au point

de jonction PK 104 + 900,

- La bretelle de connexion de la Ligne Principale de Chemin de Fer commençant au point de
jonction et aboutissant à l'usine de Sangarédi d'une longueur de 15 km environ (qui ne
constitue pas une Infrastructure Commune).

- les voies d'évitement,

- les ouvrages de franchissement,

- les passages à niveau,

- la Signalisation et Communication Ferroviaires,
- la Signalisation et Communication Maritimes,

= les ouvrages de sécurité du public,

- les aménagements du Chenal,

- le Nouveau Quai Commercial.

Les caractéristiques techniques des Infrastructures et Installations Supplémentaires sont données en
Annexe 3 C.

LE
12 Da
5.2 Les plans d'aménagement et de construction ainsi que les coûts et les délais de réalisation des
Infrastructures et Installations Supplémentaires (tenant compte du frêt de CBG) devront être
communiqués par GAC SA à l'ANAIM pour transmission au Concessionnaire dès la Date d'entrée en
vigueur. L'Etat veillera à ce que le Concessionnaire remette un rapport technique au Comité Technique
dans un délai de trois (3) mois. Le Comité Technique devra l'examiner aux fins d'adoption dans un
délai d'un (1) mois. Après adoption, ces plans de réalisation des Infrastructures et Installations
Supplémentaires constitueront l'Annexe 3C définitive, partie intégrante du présent Contrat
d'Infrastructures.

5.3  GAC SA et/ou GAC Ltd ou, le cas échéant, l'Etat, financera les Infrastructures et Installations
Supplémentaires (à l'exception de la Signalisation et Communication Maritimes dont le financement est
visé à l'Article 11). GAC SA construira ou fera construire les Infrastructures et Installations
Supplémentaires.

ARTICLE 6 : NOUVEAU QUAI COMMERCIAL
6.1 Construction du Nouveau Quai Commercial :

a) L'Etat a accordé à GAC SA le droit de développer (en une ou plusieurs fois), de concevoir, de
construire, de financer et d'exploiter le Nouveau Quai Commercial sur le domaine du Port de Kamsar et
de réaliser ses activités portuaires sur ce Nouveau Quai Commercial aux termes et conditions
précisées aux présentes.

b) Les Sous-traitants Directs de GAC SA bénéficieront en tant que de besoin sur le Nouveau Quai
Commercial des mêmes droits que ceux consentis à GAC SA aux termes de la Convention de Base et
du présent Contrat d'Infrastructures.

c) L'Etat sera propriétaire du Nouveau Quai Commercial et des équipements qui y sont fixés, sous
réserve des droits consentis à GAC SA aux termes du présent Contrat d'Infrastructures.

d) Les Parties confirment que GAC SA bénéficie d'un droit exclusif d'accès et d'utilisation sur la
Zone d'Entreposage pendant la Phase de Construction et toute Extension. GAC SA aura accès au
Quai Français, cette utilisation devant se faire en respectant l'utilisation de ce quai par CBG et dans
des conditions précisées à l'Article 12 ci-après.

e) Les spécificités techniques du Nouveau Quai Commercial et du programme de réalisation sont
précisées à l'Annexe 3 D.

f) Les plans d'aménagement et de construction ainsi que les coûts et les délais de construction du
Nouveau Quai Commercial seront communiqués par GAC SA à l'ANAIM dès la Date d'entrée en
vigueur, dans leur version disponible à cette date.

62 Conditions d'Utilisation :

a) Phase de Construction :

Pendant la Phase de Construction, les droits accordés à GAC SA sont de nature exclusive et incluent

le droit d'accès et d'utiliser sans restriction le Nouveau Quai Commercial et ses équipements et la Zone
d'Entreposage pour les besoins du Projet.

13
b) Phase d'exploitation :

Les Parties ont convenu qu'à l'expiration de la Phase de Construction, les droits dont bénéficie GAC
SA sur le Nouveau Quai Commercial deviendront non exclusifs, mais que GAC SA bénéficiera alors
d'une priorité d'accès et d'utilisation sous réserve toutefois qu'en cas d'Extension(s), telle(s) que
visée(s) dans la Convention de Base, ce droit prioritaire deviendra automatiquement pour chaque
Extension un droit exclusif entre la date du début des travaux de l'Extension en question et jusqu'à la
date de réception définitive de ladite Extension.

A ce titre, GAC SA se conformera aux règles et mesures en vigueur au Port de Kamsar en ce qui
concerne l'utilisation du Nouveau Quai Commercial.

Il reste entendu que l'Etat devra veiller à ce que le Concessionnaire tienne compte des navires
affrétés par GAC SA, ses Sous-traitants Directs et ses clients, dans son programme d'exploitation du
Nouveau Quai Commercial et que les Redevances Portuaires et les Charges Portuaires appliquées
soient identiques à ceux appliqués à tous les autres navires accostant sur le Nouveau Quai
Commercial.

GAC SA informera l'Etat et ANAIM de toute décision définitive de procéder à une Extension dans un
délai suffisant (au moins douze mois avant le début des travaux) afin que l'Etat ne prenne aucun
engagement vis-à-vis de tiers concernant l'accès au Nouveau Quai Commercial qui risquerait d’affecter
l'exclusivité garantie par l'Etat.

GAC SA et l'ANAIM définiront d'un commun accord les modalités d'utilisation et d'entretien pour toute
période durant laquelle les droits d'utilisation de GAC SA ne sont pas exclusifs en respectant la priorité
d'accès et d'utilisation mentionnée ci-dessus.

6.3 Redevance Portuaire :

a) L'Etat garantit à GAC SA qu'il prendra toute disposition pour que toute Redevance Portuaire
versée par les utilisateurs du Nouveau Quai Commercial soit versée directement sur un compte
spécialement ouvert par GAC SA et assumera tous frais, charges et intérêts, pénalités dus en cas de
retard ou de non remise des sommes requises à cet effet (le « Compte Nouveau Quai Commercial »)
jusqu'au complet paiement du Service de la dette de GAC SA et/ou GAC Ltd.

Les modalités d'ouverture et de gestion du Compte Nouveau Quai Commercial seront définies dans un
accord entre ANAIM et GAC SA.

b)  GAC SA se chargera de la répartition de la Redevance Portuaire versée sur ce Compte Nouveau
Quai Commercial pour assurer le remboursement intégral des financements souscrits pour la
réalisation du Nouveau Quai Commercial comme suit :

+ 70% Service de la dette de GAC SA etou GAC Lid afférente au Nouveau Quai
Commercial ;

e 20% Etat ;
e 10% Compte Séquestre.

Ces pourcentages pourront être ajustés entre l'Etat et GAC SA en fonction de l'évolution de la
Redevance Portuaire.
Ces pourcentages seront, si nécessaire, ajustés d'un commun accord entre l'Etat et GAC SA en
fonction de l'évolution des besoins de maintenance du Nouveau Quai Commercial.

c) Après complet paiement du Service de la dette de GAC SA et/ou GAC Ltd, le Compte Nouveau
Quai Commercial sera fermé et la Redevance Portuaire sera allouée somme suit :

° Etat 70% ;
e Compte Séquestre 30%.

GAC SA devra fournir à l'Etat le justificatif des investissements effectués pour la réalisation du
Nouveau Quai Commercial.

Ces pourcentages seront, si nécessaire, ajustés d'un commun accord entre l'Etat et GAC SA en
fonction de l'évolution des besoins de maintenance du Nouveau Quai Commercial.

64 Charges Portuaires :

Tout navire accostant au Nouveau Quai Commercial devra régler aux autorités portuaires du port de
Kamsar les Charges Portuaires selon les procédures prévues en la matière au port de Kamsar.

6.5 Exploitation et entretien :

a) Pendant la Phase de Construction de son usine, GAC SA assurera l'exploitation et l'entretien du
Nouveau Quai Commercial et aura accès pour les besoins de la maintenance et de l'entretien de celui-
ci au Compte Séquestre. GAC SA établira en accord avec l'ANAIM un budget prévisionnel annuel et
tiendra l'ANAIM informée trimestriellement de son exécution.

b) Pendant toute phase d'Extension de son usine, GAC SA bénéficiera d'un droit exclusif d'accès et
d'utilisation sans restriction du Nouveau Quai Commercial et ses équipements et la Zone
d'Entreposage. L'ANAIM et le Concessionnaire assureront la maintenance et l'exploitation du Nouveau
Quai Commercial et de ses équipements fixes avec les fonds versés au Compte Séquestre de manière
telle que le Nouveau Quai Commercial et ses équipements soient toujours en bon état d'utilisation. Ces
dispositions n'affecteront pas les modalités de répartition de la Redevance Portuaire visées à l'Article
6.3 du présent Contrat d'Infrastructures.

c) A l'issue de la Phase de Construction etfou de toute nouvelle Extension, l'ANAIM et le
Concessionnaire assureront l'exploitation du Nouveau Quai Commercial et de ses équipements fixes
ainsi que son entretien avec les fonds versés au Compte Séquestre de manière telle que le Nouveau
Quai Commercial et ses équipements soient toujours en bon état d'utilisation. Ces dispositions
n'affecteront pas les modalités de répartition de la Redevance Portuaire visées à l'Article 6.3 du
présent Contrat d'Infrastructures.

Les modalités d'utilisation du Compte Séquestre destiné à l'entretien seront définies dans les meilleurs
délais par l'ANAIM / Etat, le Concessionnaire et GAC SA, au sein du Comité Technique.

La maintenance du Nouveau Quai Commercial sera exclusivement assurée par les fonds disponibles

dans le Compte Séquestre issus des Redevances Portuaires perçues auprès des utilisateurs du
Nouveau Quai Commercial.

15

L'Etat veillera à prendre toutes les dispositions nécessaires pour que des fonds suffisants soient ainsi à
disposition de la Partie responsable de cette maintenance pour assurer l'exécution correcte de la
maintenance.

ARTICLE 7 : INFRASTRUCTURES DOMESTIQUES

Les Infrastructures Domestiques sont celles qui se trouvent dans le Domaine Industriel et le Domaine
Portuaire concédés au bénéfice de GAC SA à Kamsar et à Sangarédi, en vertu de la Convention de
Base. Les plans et les spécifications générales de celles-ci sont en Annexe 3 A.

La conception, le financement et la réalisation des Infrastructures Domestiques relèvent de la
responsabilité entière de GAC SA dans le cadre du Projet.

Les Infrastructures Domestiques sont et demeureront la propriété pleine et entière de GAC SA, qui en
a l'usage exclusif.

Les conditions de financement et de remboursement de tous les frais de conception, de
développement et de réalisation sont définies dans la Convention de Base.

TITRE IV
DISPOSITIONS SPECIFIQUES AUX INFRASTRUCTURES
ARTICLE 8 : LIGNE PRINCIPALE DE CHEMIN DE FER

L'utilisation de la Ligne Principale de Chemin de Fer (y compris la Signalisation et Communication
Ferroviaires) prendra en compte les besoins de fret de CBG et de GAC SA.

8.1 Période d'extension et d'amélioration des Infrastructures Existantes :

GAC SA fournira à l'ANAIM qui le présentera au Concessionnaire un projet de programme de
réalisation des Infrastructures et Installations Supplémentaires conformément aux dispositions de
l'Article 5.2 ci-dessus.

8.2 Période de construction de l'usine :

GAC SA fournira à l'ANAIM chaque trimestre qui le communiquera au Concessionnaire le programme
des équipements et des intrants que GAC SA souhaite transporter par train de Kamsar à Sangarédi.
L'ANAIM fera en sorte que le Concessionnaire propose un programme de transport pour exécution
répondant aux besoins de GAC SA et arrête avec GAC SA les modalités d'exécution de celui-ci.

8.3 Période d'exploitation de l'usine :

GAC SA fournira annuellement à l'ANAIM, qui le communiquera au Concessionnaire, le programme de
mouvement de trains de GAC SA. Chaque programme devra être communiqué trois (3) mois avant le
début de l'année suivante et sera précisé tous les trimestres et chaque mois.

L'ANAIM fera en sorte que le Concessionnaire soumette un projet de programme général d'exploitation
intégrant le programme soumis par GAC SA et les autres Utilisateurs (si l'accès leur est accordé dans

"

vi
14 /

16
les conditions définies à l'Article 4.2), ainsi que les programmes de maintenance et de rénovation et le
communique au Comité Technique un (1) mois avant le début de l'année suivante, avec le détail de
tous les mouvements de trains.

Le Comité Technique se réunira pour examiner le projet de programme en vue de son adoption par
consensus.

Le programme général annuel d'exploitation ainsi adopté par le Comité Technique servira de base pour
les programmations mensuelles, hebdomadaires et journalières par le Concessionnaire conformément
aux Règles opérationnelles visées en Annexe 3 E et en prenant en considération les opinions et
besoins raisonnables de chaque Utilisateur. Ces programmes prendront en compte la capacité
journalière réelle disponible et alloueront à chaque Utilisateur des créneaux proportionnellement à la
capacité qui lui est respectivement attribuée.

Toute modification des programmes ainsi adoptés se fera également par consensus avec l'Utilisateur
concemé, étant précisé que la règle du consensus ne s'appliquera pas à des situations d'urgence ou
des événements hors du cours normal. Pour les besoins de cet Article, « événements hors du cours
normal » signifie tout événement survenant sur la Ligne Principale de Chemin de Fer et Infrastructures
et Installations Supplémentaires y afférant qui est imprévu et hors du contrôle raisonnable du
Concessionnaire. Dans un tel cas, l'ANAIM et l'Etat s'assureront que le Concessionnaire fera alors ses
efforts commercialement raisonnables en vue d'informer et de consulter le ou les Utilisateur(s)
affecté(s). L'ANAIM et l'Etat s'assureront que le Concessionnaire fera ses efforts commercialement
raisonnables pour minimiser l'interruption résultant d'un tel événement et restaurer le cours normal du
service aussi rapidement que possible.

Sans préjudice des dispositions des Articles 21 et 25, en cas de non respect de ce programme par le
Concessionnaire, l'Etat s'engage à user des dispositions de l'Accord de Concession et de toute autre
mesure légale nécessaire pour assurer l'exécution correcte du programme de GAC SA.

En cas de situation particulière qui perturberait le programme initial, GAC SA pourra solliciter un
aménagement du programme auprès du Concessionnaire et de l'ANAIM et l'Etat fera en sorte que ces
dernières prennent dans toute la mesure du possible les dispositions nécessaires pour traiter de telles
situations particulières.

En cas de situation particulière qui perturberait le programme initial, l'ANAIM sollicitera un
aménagement du programme auprès du Concessionnaire et l'Etat fera en sorte que ce dernier prenne
dans toute la mesure du possible les dispositions nécessaires pour traiter de telles situations
particulières.

ARTICLE 9 : AMELIORATION DE LA SIGNALISATION ET COMMUNICATION FERROVIAIRES

9.1 Equipements de Signalisation et Communication Ferroviaires :

GAC SA fournira à l'ANAIM qui le communiquera au Concessionnaire le projet de programme de
réalisation des améliorations à la Signalisation et Communication Ferroviaires pour l'adapter à la
technologie moderne.

L'ANAIM fera en sorte que le Concessionnaire soumette un rapport technique au Comité Technique

dans un délai de trois (3) mois à compter de la date de réception par le Concessionnaire dudit projet de
programme.

Dar
Le Comité Technique se réunira pour examiner le programme en vue de son adoption par consensus.
Dans ce cadre, l'ANAIM s'engage à ne pas refuser son consentement au programme de GAC SA sans
motif légitime et dûment justifié techniquement et/ou financièrement, ni à assorlir son consentement de
conditions qui ne seraient pas dûment justifiées techniquement et/ou financièrement.

En cas de non-respect du programme visé à l'alinéa précédant par le Concessionnaire, l'Etat s'engage
à utiliser les dispositions de l'Accord de Concession et toutes autres mesures légales nécessaires pour
assurer l'exécution correcte du programme de GAC SA.

9.2 GAC SA aura le droit de mettre en place, à ses frais, des installations de télécommunication
complémentaires ou distinctes pour répondre à ses besoins. GAC SA fera en sorte que ces
installations aient des caractéristiques compatibles avec celles existantes.

GAC SA assumera le financement de ces installations. Les montants des financements par GAC SA
seront remboursés conformément aux dispositions de l'Article 19.

93 Modalités d'utilisation de la Signalisation et Communication Ferroviaires pendant la
période d'exploitation :

Les systèmes de signalisation et de communication à mettre en place devront être unifiés afin de
sécuriser et faciliter l'exploitation et la maintenance

L'exploitation de la Signalisation et Communication Ferroviaires sera assurée par le Concessionnaire
qui communiquera au Comité Technique les éléments nécessaires à cette exploitation.

94 Le système de communication sur la Ligne Principale de Chemin de Fer sera centralisé au
niveau de la tour de contrôle du Concessionnaire. En revanche, les communications dans les cours de
triage de GAC SA et de CBG seront gérées par leur propre système.

9.5 Sans préjudice des dispositions des Articles 21 et 25 des présentes, l'Etat prendra toutes les
dispositions nécessaires pour que les prestations de Signalisation et Communication Ferroviaires
soient effectuées correctement pour permettre les mouvements des trains de GAC SA et de tous les
autres utilisateurs de manière sécurisée pour les biens et les personnes.

Par ailleurs, pour les besoins de la surveillance et de gestion quotidienne, de manière à satisfaire les
meilleurs intérêts de GAC SA, l'Etat et l'ANAIM feront en sorte que le Concessionnaire :

+ maintienne une communication permanente entre les stations de contrôle du

Concessionnaire et celles de GAC SA. Les modalités de communication doivent être
convenues entre le Concessionnaire et GAC SA en conformité avec les Règles de l'Art ; et

+ fasse ses efforts commercialement raisonnables pour mettre en place un droit d'accès de
GAC SA aux installations de contrôle du Concessionnaire à tout moment.

ARTICLE 10 : CHENAL
10.4 Aménagements :

GAC SA s'engage à réaliser un bassin de virement (tel que décrit dans l'Annexe 3 C).

18

ST
A #s //
GAC SA fournira à l'ANAIM qui les présentera au Concessionnaire les projets de plans de réalisation
du bassin de virement inclus dans les Infrastructures et Installations Supplémentaires.

L'ANAIM fera en sorte que le Concessionnaire remettra au Comité Technique un rapport technique
dans un délai de trois mois à compter de la date de réception par le Concessionnaire du dit projet de
programme.

Au vu de ce rapport le Comité Technique adoptera le plan de réalisation des aménagements dans les
trois (3) mois à compter de la date de présentation du rapport du Concessionnaire. Dans ce cadre,
l'ANAIM s'engage à ne pas refuser son consentement au programme de GAC SA sans motif légitime et
dûment justifié techniquement et/ou financièrement, ni à assortir son consentement de conditions qui
ne seraient pas dûment justifiées techniquement et/ou financièrement.

Ces plans de réalisation des Infrastructures et Installations Supplémentaires constitueront
l'Annexe 3 C, et deviendront partie intégrante du présent Contrat d’Infrastructures.

L'ANAIM recueillera tous accords de tiers et Autorisations qui pourraient être nécessaires pour réaliser
ces Infrastructures et Installations Supplémentaires et s'assurera que ce plan est correctement
appliqué et dans les délais prévus.

Il est entendu que GAC SA informera l'ANAIM avant de procéder à la réalisation de ces
aménagements par étapes en fonction de l'évolution de ses besoins.

10.2 Utilisation en commun du Chenal :

GAC SA fournira à l'ANAIM qui le communiquera au Concessionnaire, le programme annuel de
mouvement de navires établi par GAC SA trois (3) mois avant le début de l'année suivante. Ce
programme sera précisé tous les trimestres et chaque mois.

L'ANAIM fera en sorte que le Concessionnaire soumette un projet de programme général d'exploitation
du Chenal intégrant les projets de programmes soumis par CBG, GAC SA et les autres Utilisateurs (si
l'accès leur est accordé dans les conditions définies à l'Article 4.2), et le communiquera au Comité
Technique un (1) mois avant le début de l'année suivante.

Le Comité Technique se réunira pour examiner le projet de programme en vue de son adoption par
consensus.

Le programme général annuel d'exploitation ainsi adopté par le Comité Technique servira de base pour
les programmes d'expédition mensuels, hebdomadaires et journaliers par le Concessionnaire,
conformément aux Protocoles portuaires visés en Annexe 3 E et en prenant en considération les
opinions et besoins raisonnables de chaque Utilisateur.

En cas de non-respect de ce programme par le Concessionnaire, l'ANAIM et l'Etat s'engagent à user
des dispositions de l'Accord de Concession et le cas échéant de toutes mesures légales pour assurer
sans délai l'exécution correcte du programme de GAC SA, ceci sans préjudice des dispositions des
Arlicles 21 et 25.

GAC SA communiquera, au moins de manière hebdomadaire, une mise à jour des désignations des

navires et des heures prévues d'arrivée des navires ainsi que toute autre information de nature à
entraîner une modification des programmes d'expédition mensuels, hebdomadaires ou journaliers

72: fl

19
mentionnés ci-dessus. L'ANAIM et l'Etat feront en sorte que, chaque semaine, le Concessionnaire, au
vu de ces informations ainsi que d'information similaires concernant les opérations de CBG ou celles
d'autre(s) Utilisateur(s), et en respectant la capacité allouée à GAC SA telle que celle-ci est reflétée
dans le programme adopté par le Comité Technique, mette à jour et publie le programme
hebdomadaire et journalier d'expédition.

Toute modification du programme publié se fera par consensus avec l'Utilisateur concemé, étant
précisé que la règle du consensus ne s'appliquera pas à des situations d'urgence ou des événements
hors du cours normal. Pour les besoins de cet Article, « événements hors du cours normal » signifie
tout événement survenant sur le Chenal et les Infrastructures et Installations Supplémentaires y
afférant qui est imprévu et hors du contrôle raisonnable du Concessionnaire. Dans un tel cas, l'ANAIM
et l'Etat s'assureront que le Concessionnaire fera alors ses efforts commercialement raisonnables en
vue d'informer et de consulter le ou les Uftilisateur(s) affecté(s). L'ANAIM et l'Etat s'assureront que le
Concessionnaire fera alors ses efforts commercialement raisonnables pour minimiser l'interruption
résultant d'un tel événement et restaurer le cours normal du service aussi rapidement que possible.

Par ailleurs, pour les besoins de la surveillance et de gestion quotidienne, de manière à satisfaire les
meilleurs intérêts de GAC SA, l'Etat et l'ANAIM feront en sorte que le Concessionnaire :

0 maintienne une communication permanente entre les stations de contrôle du
Concessionnaire et celles de GAC SA. Les modalités de communication doivent être
convenues entre le Concessionnaire et GAC SA en conformité avec les Règles de l'Art ; et

e fasse ses efforts commercialement raisonnables pour mettre en place un droit d'accès de
GAC SA aux installations de contrôle du Concessionnaire à tout moment.

ARTICLE 11 : AMELIORATION DE LA SIGNALISATION MARITIME

GAC SA fournira à l'ANAIM qui le communiquera au Concessionnaire un projet de programme
d'amélioration du système de signalisation maritime décrivant les besoins de GAC SA relatifs aux
mouvements des navires de GAC SA dans le port de Kamsar.

L'ANAIM fera en sorte que le Concessionnaire remette son rapport technique au Comité Technique
pour adoption dans les trois (3) mois de sa communication. Dans ce cadre, l'ANAIM s'engage à ne pas
refuser son consentement au programme de GAC SA sans motif légitime et dûment justifié
techniquement et/ou financièrement, ni à assortir son consentement de conditions qui ne seraient pas
dûment justifiées techniquement et/ou financièrement.

Après adoption, ces plans de réalisation remplaceront et constitueront l'Annexe 3 C, partie intégrante
du présent Contrat d'Infrastructures.

Les équipements nouveaux devront êtres compatibles avec ceux du système existant.

Ce plan d'amélioration et sa réalisation seront financés par le compte séquestre en place pour la
maintenance des Infrastructures Existantes du Port de Kamsar (qui, afin d'éviter toute confusion, n'est
pas le Compte Séquestre tel que visé dans le présent Contrat).

Sans préjudice des dispositions des Articles 21 et 25, l'ANAIM et l'Etat s'assureront que ces plans
d'amélioration et leur réalisation seront correctement appliqués par le Concessionnaire.

20

AT
ARTICLE 12 : QUAI FRANÇAIS

L'Etat accorde à GAC SA le droit d'utiliser le Quai Français, étant entendu que cette utilisation se fera
en respectant l'utilisation de ce quai par CBG.

A cet effet, GAC SA devra soumettre à l'ANAIM les programmes des navires affrétés sur la base des
travaux à engager pour les besoins du Projet.

Les navires transportant les frets divers de GAC SA au Quai Français règleront la Redevance Portuaire
au tarif en vigueur applicable à tout utilisateur.

TITRE V
EXPLOITATION - MAINTENANCE ET RENOUVELLEMENT

ARTICLE 12 BIS : INFRASTRUCTURES COMMUNES

L'Etat et l'ANAIM s'engagent à faire en sorte que l'exploitation des Infrastructures Communes par le
Concessionnaire soit conforme à (i) le Cahier de Charges de l'Accord de Concession ; (il) les Règles
de l'Art; (il) les principes établis en Annexe 3 E et (iv) les règles de fonctionnement visées à l'Article
22 (c) de l'Annexe 3F.

ARTICLE 13 : LA LIGNE PRINCIPALE DE CHEMIN DE FER

L'Etat garantit que le Concessionnaire assurera l'exploitation et la maintenance de la Ligne Principale
de Chemin de Fer conformément au Cahier des Charges de l'Accord de Concession et aux Règles de
l'Art et remédiera sans délai à toute Anomalie de manière à assurer une utilisation continue et
sécurisée pour les biens et les personnes.

GAC SA paiera au Concessionnaire le montant défini à l'Article 18.2 pour couvrir sa part des charges
de maintenance.

Le Comité Technique établira un programme de réunions pour l'examen du budget destiné à la
maintenance.

L'Etat garantit à GAC SA que les règlements mis en place concernant l'utilisation de la Ligne Principale
de Chemin de Fer correspondent aux standards internationaux applicables en pareille matière et qu'ils
s'appliquent à tous les utilisateurs. Une copie de ces règlements, communiquée à GAC SA par l'ANAIM
à la date de la signature des présentes. GAC SA s'engage à respecter ces règles d'utilisation.

L'ANAIM fera en sorte que le Concessionnaire devra communiquer annuellement au Comité Technique
les constats faits sur la voie et les rapports de maintenance dès qu'ils seront disponibles.

L'ANAIM fera en sorte que le Concessionnaire communiquera, avec une fréquence déterminée par le
Comité Technique l'état de ladite Ligne Principale de Chemin de Fer et le programme de maintenance
y relatif au Comité Technique.

CE

de 6

21
GAC SA informera l'ANAIM de toute Anomalie ou défectuosité qu'elle pourrait constater afin que cette
dernière puisse prendre toutes les dispositions nécessaires pour réparer ou faire réparer sans délai ces
Anomalies ou défectuosités.

Pour permettre la vérification et le contrôle technique des installations, l'ANAIM prendra toutes les
dispositions nécessaires pour que le Concessionnaire remette régulièrement au Comité Technique les
programmes de maintenance et d'exploitation des Infrastructures Existantes et les Infrastructures et
Installations Supplémentaires tels que :

° L'enregistrement complet de la géométrie de la voie avec analyse des données.
e Les rapports d'inspection des ouvrages d'art et des installations.

e Les données statistiques d'exploitation et les rapports périodiques d'entretien et
d'inspection.

ARTICLE 14 : SYSTEME DE SIGNALISATION ET COMMUNICATION FERROVIAIRES

141 L'Etat garantit à GAC SA que le Concessionnaire assurera l'entretien du Système de
Signalisation et Communication Ferroviaires conformément au Cahier des Charges et aux Règles de
l'Art de manière à assurer une uïilisation continue, régulière et sécurisée du service, ceci sans
préjudice des dispositions des Articles 21 et 25.

14.2 Aucune extension de ces installations ne devra empêcher le bon fonctionnement du système de
communication nécessaire au déroulement correct des activités de GAC SA et aucune extension ne
sera réalisée sans accord préalable du Comité Technique.

14.3 En fonction de l'évolution de la technologie dans le domaine électronique, les équipements radio
seront renouvelés suite à des expertises techniques périodiques.

14.4 Une inspection régulière et majeure du système de Signalisation et Communication Ferroviaire
se fera par une société indépendante spécialisée à la charge et aux frais du Concessionnaire tous les
cinq (5) ans — à la demande du Comité Technique — et plus fréquemment si les conditions le justifient.

ARTICLE 15 : CHENAL ET SIGNALISATION ET COMMUNICATION MARITIMES

L'exploitation et la maintenance du Chenal et de la Signalisation et Communication Maritimes seront
assurées par le Concessionnaire conformément au Cahier des Charges et aux Règles de l'Art suivant
un programme approuvé par le Comité Technique. L'ANAIM s'assurera de sa parfaite exécution par le
Concessionnaire dans les délais arrêtés par le Comité Technique, ceci sans préjudice des dispositions
des Articles 21 et 25.

Sous réserve des dispositions de l'Article 19 ci-après, les Parties conviennent qu'un pourcentage
adéquat et suffisant de la redevance supplémentaire de maintenance du Chenal (cf. Annexe 3G) sera
destiné à la maintenance du Chenal et de la Signalisation et Communication Maritimes et conservé
dans le Compte Séquestre pour servir à assurer la maintenance du Chenal et de la Signalisation et
Communication Maritimes et que le pourcentage restant servira aux grands travaux périodiques.

22
ARTICLE 16 : CAS D'URGENCE

En cas d'accident grave touchant les Infrastructures Existantes etou les Infrastructures ou Installations
Supplémentaires et affectant l'utilisation continue, régulière et sécurisée, l'Etat et l'ANAIM s'assureront
que le Concessionnaire informe immédiatement et par tout moyen le Comité Technique, et le
Concessionnaire devra prendre en urgence toutes les mesures nécessaires visant à rétablir le service
continu et sécurisé des installations en question.

Si le service continu, régulier et sécurisé n'est pas rétabli dans les délais les plus brefs, l'Etat et
l'ANAIM s'engagent à appliquer les dispositions de l'Accord de Concession et le cas échéant toutes les
mesures légales pour assurer sans délai la remise en place d'une utilisation continue, régulière et
sécurisée des installations en question.

Chaque Partie restera libre de tirer les conséquences de ces situations et de prendre toutes
dispositions légales et judiciaires de nature à protéger ses intérêts. L'Etat et l'ANAIM feront en sorte
que le Concessionnaire développe et maintienne un plan de préparation et de réponse aux urgences
conforme aux Règles de l'Art qui sera revu et discuté dans le cadre du Comité Technique.

ARTICLE 16 BIS : OPERATION
Les Parties s'accordent également sur ce qui suit :

() Chaque Utilisateur devra utiliser les Infrastructures Existantes et/ou les Infrastructures ou
Installations Supplémentaires d'une manière commercialement raisonnable prenant en
compte les efficacités appropriées ;

(i) Un niveau approprié de redondance conçue devra être maintenu en relation avec les
Infrastructures Existantes et/ou les Infrastructures ou Installations Supplémentaires pour la
durée du présent Contrat d'Infrastructures. Les Parties reconnaissent que cette
redondance est actuellement estimée être d'approximativement vingt (20) pourcent de la
capacité théorique, étant néanmoins entendu que ce pourcentage sera ajusté de temps à
autre sur la base des Règles de l'Art.

TITRE VI
RESPONSABILITE
ARTICLE 17 : RESPONSABILITE
17.1 Chaque Partie, pour ce qui la concerne, respectera le présent Contrat d'Infrastructures et se
conformera aux décisions prises par le Comité Technique sans préjudice du droit de GAC SA de
contester ces décisions et de protéger ses droits contre toutes conséquences adverses qui pourraient

en résulter et sans préjudice des dispositions des Articles 21 et 25 du présent Contrat d'Infrastructures.

17.2 Chaque Partie sera responsable vis-à-vis de l'autre du manquement à ses obligations au titre du
présent Contrat d'Infrastructures.

23

PE WA
17.3 L'Etat communiquera à GAC SA une copie des polices d'assurance du Concessionnaire. GAC
SA souscrira une police d'assurance pour couvrir les risques relatifs à son activité dans le cadre des
présentes, en cohérence avec les polices souscrites par le Concessionnaire.

TITRE VII
TARIFICATION ET REDEVANCES — DROIT D'UTILISATION

ARTICLE 18 : TARIFICATION
18.1 Les Droits d'utilisation :

La tarification au titre de l'accès et de l’utilisation par GAC SA de la Ligne Principale de Chemin de Fer,
des Infrastructures et Installations Supplémentaires y relatives (y compris la Signalisation et
Communication Ferroviaires) devant être appliquée à GAC SA par l'Etat sera calculée sur la base du
principe de proportionnalité des quantités transportées ainsi que la longueur du segment effectivement
parcourue par GAC SA sur la Ligne Principale de Chemin de Fer, en relation avec la redevance
effectivement payée par CBG aux termes de l'Accord de Concession (cette redevance étant
susceptible d'être ajustée conformément aux dispositions dudit Accord de Concession).

18.2 Charge de Service de la Voie :

GAC SA paiera une allocation proportionnelle de la Charge de Service de la Voie (telle que définie ci-
après), ladite allocation proportionnelle étant calculée sur la base du principe de proportionnalité des
quantités transportées ainsi que la longueur du segment effectivement parcourue par GAC SA sur la
Ligne Principale de Chemin de Fer et des Infrastructures et Installations Supplémentaires y afférant.

Les quantités transportées seront mesurées comme suit :
e en tonne-kilomètres brutes pour tous les coûts relatifs à la voie et à la chaussée de la
Ligne Principale de Chemin de Fer ;
e en train-kilomètres pour tous les coûts relatifs à la Signalisation et Communication
Ferroviaires et au contrôle des trains.

Pour les besoins du présent Contrat d'Infrastructures, « Charge de Service de la Voie » signifie la
Charge comprenant :

{) le coût direct de maintenance, de réparation et d'exploitation de la Ligne Principale de
Chemin de Fer et des Infrastructures et Installations Supplémentaires y afférant ; plus

(i) la somme des coûts de financement et des coûts liés à la dépréciation des actifs utilisés
pour la réalisation de ces services ; et

(ii) un honoraire de gestion calculé sur la base du ratio établissant un rapport entre les frais
généraux et les dépenses totales nettes et comprenant une hiérarchie des divers rapports
entre frais généraux et dépenses totales nettes tous calculés en divisant chaque catégorie
générale par les coûts des activités y étant directement liés.

24

r WA
Le coût direct de maintenance, de réparation et d'exploitation de la Ligne Principale de Chemin de Fer
et des Infrastructures et Installations Supplémentaires y afférant inclura, de façon non limitative, le
coût :

() de la maintenance et de la réparation de la Ligne Principale de Chemin de Fer et des
Infrastructures et Installations Supplémentaires y afférant ;

(i) du contrôle des trains et de la gestion des incidents ;
(il) d'inspection, de sûreté et de sécurité ;

(iv) toute taxe ou autre droit actuellement ou dans le futur imposé au Concessionnaire en
relation avec l'exploitation, la réparation et la maintenance de la Ligne Principale de
Chemin de Fer et des Infrastructures et Installations Supplémentaires (y compris la
Signalisation et Communication Ferroviaires), mais ne comprenant expressément pas les
coûts d'exploitation des trains de CBG et la redevance payée par CBG au titre de l'Accord
de Concession ainsi que toute taxe, honoraire, redevance ou autre charge actuellement
ou dans le futur imposée au Concessionnaire en relation avec l'accès ou l'usage de la
Ligne Principale de Chemin de Fer et des Infrastructures et Installations Supplémentaires
{y compris la Signalisation et Communication Ferroviaires) ;

(v) de la maintenance et des réparations des équipements de travail (matériel roulant dédié à
la maintenance et à la réparation de la voie), machines intervenant sur la chaussée et
autres équipements accessoires ;

(vi) des frais de location appropriés en relation avec le coût du matériel roulant qui est utilisé
dans le cadre des activités de maintenance et de réparation ; et

(vi) les coûts du matériel et des travaux d'infrastructure qui au cours de la durée du présent
Contrat d'Infrastructures sont imputés sur le capital mais ne sont pas compris au titre de
l'Article 18.3.

Les Parties reconnaissent la complexité associée à l'établissement des coûts liés à un chemin de fer et
s'accordent ainsi sur le fait que :

() lorsque des coûts sont supportés directement par une Partie ou des actifs directement
utilisés par une Partie pour la réalisation de services et/ou d'autres activités dans le cadre
de la maintenance, de la réparation et de l'opération de la Ligne Principale de Chemin de
Fer et des Infrastructures et Installations Supplémentaires y afférant (les « Services »),
ces coûts et actifs devront être identifiés et supportés directement par la Partie en
question ;

(i) lorsque des coûts sont supportés ou des actifs utilisés en commun par les Parties
relativement aux Services, et lorsqu'il existe un lien de causalité entre les ressources
utilisées et les Services, ces coûts devront être attribués raisonnablement entre les Parties
en fonction du lien de causalité desdits coûts ;

(ii) lorsque des coûts, des actifs ou des investissements sont utilisés conjointement par les
Parties pour la réalisation des Services, et lorsqu'il n'existe pas de lien de causalité entre
les ressources utilisées et les Services, ces coûts devront être raisonnablement alloués
entre les Parties.

En accord avec ces principes, CBG préparera dans les deux ans suivant la signature du présent
Contrat d'Infrastructures un manuel d'établissement des coûts commercialement raisonnable qui
inclura :

25 LI
() un tableau des comptes identifiant les coûts directs, les coûts attribués et les coûts
alloués, ainsi que les justification relatives à leur identification, attribution et allocation ; et

(i) un registre des actifs devant être utilisés lors de la réalisation des Services, ainsi que leurs
valeurs.

Le manuel d'établissement des coûts sera soumis à la revue et à l'approbation de GAC SA, étant
entendu que ladite approbation ne pourra être déraisonnablement retenue, conditionnée ou retardée.
Ce manuel d'établissement des coûts sera également sujet à des révisions périodiques en accord avec
le processus décrit précédemment.

Le manuel d'établissement des coûts établira les méthodes devant être utilisées pour calculer
l'honoraire de gestion. Les Parties pourront néanmoins s'accorder sur le facteur d'allocation devant être
utilisé à cet effet plutôt que d'appliquer les méthodes établies au sein dudit manuel.

18.3 GAC SA paiera une allocation proportionnelle des Charges de Gros Travaux (telles que définies
ci-après), laquelle proportion sera calculée selon la manière définie à l'Article 18.2.

Pour les besoins de la présente clause, les « Charges de Gros Travaux » désignent les charges
associées aux travaux de réparations majeures ou de renouvellement de la Ligne Principale de Chemin
de Fer et des Infrastructures et Installations Supplémentaires (y compris la Signalisation et
Communication Ferroviaires), identifiés et sur lequel il y a un accord dans le plan de cinq ans glissant
préparé par le Concessionnaire et approuvé par le Comité Technique.

Pour les besoins des dispositions ci-dessus, le Concessionnaire mettra en place une comptabilité
basée sur les principes établis à l'Article 18.2 relativement au manuel d'établissement des coûts. GAC
SA aura accès auprès du Concessionnaire aux éléments comptables et financiers relatifs aux dits
coûts de maintenance, d'entretien et de gros travaux, à des fins de confirmation et de contrôle. GAC
SA aura le droit de faire auditer ces éléments, à ses frais, par tout auditeur financier de son choix, étant
précisé que (i) le récipiendaire de ces éléments et informations devra conclure un accord de
confidentialité raisonnablement acceptable et (il) des copies de tous les rapports d'audit seront fournies
au Concessionnaire.

18.4 Compte Spécial :

Les sommes dues par GAC SA au titre de l'Article 18.1 seront versées directement sur un compte
spécialement ouvert par GAC SA à cet effet (le « Compte Spécial »), jusqu'au complet paiement du
Service de la dette de GAC SA etou GAC Ltd relative aux Infrastructures et Installations
Supplémentaires du Chemin de Fer et de la Signalisation et Communication Ferroviaires.

Les modalités d'ouverture et de gestion du Compte Spécial seront définies dans un accord entre
l'ANAIM et GAC SA.

GAC SA se chargera de la répartition de la tarification au titre de l'Article 18.1 versée sur ce Compte
Spécial pour assurer le remboursement intégral des financements souscrits pour la réalisation des
Infrastructures et Installations Supplémentaires du Chemin de Fer et de la Signalisation et
Communication Ferroviaires comme suit :

e 90% Service de la dette de GAC SA et/ou GAC Ltd ou, selon le cas, service de la dette
de l'Etat (Chemin de Fer et Signalisation et Communication Ferroviaires)

5 > a
e 10% Etat

Après complet paiement du Service de la dette de GAC SA et/ou GAC Ltd, le Compte Spécial sera
fermé et la tarification au titre de l'Article 18.1 sera allouée entièrement à l'Etat.

18.5 A l'exception du paiement du tarif visé à l'Article 18.1 à l'ANAIM, de la Charge de Service de la
Voie et des Charges de Gros Travaux visées aux Articles 18.2 et 18.3 à régler au Concessionnaire,
GAC SA et/ou ses Sous-traitants Directs et/ou ses prestataires de service n'auront à payer aucun autre
frais, charge, contribution, droit, dépense ou autre (d'accès, d'utilisation, de maintenance, entretien ou
à quelque autre titre que ce soit), concernant l'accès, l'usage et les services de la Ligne Principale de
Chemin de Fer et des Infrastructures et Installations Supplémentaires y afférant.

18.6 A l'exception du paiement de la Redevance Portuaire et des Charges Portuaires, GAC SA et/ou
ses Sous-traitants Directs etfou ses prestataires de service et/ou ses clients n'auront à payer aucun
autre frais, charge, contribution, droit, dépense ou autre (d'accès, d'utilisation, de maintenance,
entretien ou à quelque autre titre que ce soit), concernant l'accès, l'usage et les services des
Infrastructures Existantes portuaires, des Infrastructures et Installations Supplémentaires portuaires
(Quai aluminier, Chenal, installations portuaires, y compris la Zone d'Entreposage et le Nouveau Quai
Commercial).

L'Etat a mis en place une charge supplémentaire de sécurité (ISPS) pour tout navire accédant ou
quittant le port de Kamsar ; cette charge s'appliquera à tous les navires et son montant sera équivalent
à celui pratiqué dans les ports du type de celui de Kamsar sur le plan international.

18.7 L'acceptation par GAC SA de prise en charge d'une partie des coûts relatifs aux gros travaux au
titre l'Article 18.3 ci-dessus n'est valable que pendant la durée de l'Accord de Concession et que tant
que le montant de la tarification au titre de l'accès et de l'utilisation visée à l'Article 18.1 reste inchangé.
Dès lors que l'une de ces conditions ne serait plus remplie, et notamment dans l'hypothèse d'une
modification des conditions financières de l'Accord de Concession ou de la conclusion d'un accord
remplaçant l'Accord de Concession ayant un impact sur la tarification payée par GAC SA, les Parties
se rencontreront pour discuter de l'évolution des modalités financières du présent Contrat
d'infrastructure, en prenant notamment en considération les montants pris en charge par GAC SA au
titre de gros travaux antérieurs. Dans ce cadre, il pourrait être mis en place un nouveau mécanisme de
financement des gros travaux qui prévoirait le financement de ces gros travaux par les utilisateurs et le
Concessionnaire et un remboursement de la dette par prélèvement sur la tarification. La tarification
antérieure restera applicable tant que les Parties n'auront pas défini les nouvelles conditions
applicables. L'Etat et l'ANAIM confirment que GAC SA sera associée au processus menant à la
modification de l'Accord de Concession etfou à la conclusion d'un accord avec un Bénéficiaire
Successeur.

TITRE VIII
FINANCEMENT

ARTICLE 19 : FINANCEMENT
19.1 GAC SA etfou GAC Ltd assureront le financement et la réalisation et la mise en place des

Infrastructures et Installations Supplémentaires (à l'exception de la et Communication Maritimes).
L'ANAIM et/ou l'Etat pourra proposer à GAC SA d'obtenir des financements de type concessionnel

2 SU

kb /
pour financer les travaux des Infrastructures et Installations Supplémentaires (sous réserve que ceci ne
retarde pas ou n'affecte pas le financement négocié par GAC SA et/ou par GAC Ltd ou ses modalités
et soit accepté par les Bailleurs de Fonds).

Les montants investis par GAC SA et/ou par GAC Lid (en fonds propres ou par financements obtenus
de Bailleurs de Fonds) pour la conception, l'aménagement et la construction des Infrastructures et
Installations Supplémentaires lui seront remboursés conformément aux termes de l'Article 19.4.

L'Etat sera propriétaire des Infrastructures et Installations Supplémentaires en question conformément
aux dispositions de la Convention de Base et aux dispositions des présentes.

19.2 Les Infrastructures et Installations Supplémentaires susceptibles d'être financées et construites
par GAC SA et/ou par GAC Ltd sont :

- le Chemin de fer (Annexe 3 C),

- la Signalisation et Communication Ferroviaires (Annexe 3 C),
- le Chenal d'accès au port (Annexe 3 C),

- le Nouveau Quai Commercial.

Les Parties précisent que les modalités de financement relatives au Nouveau Quai Commercial sont
traitées à l'Article 6 ci-dessus.

19.3 Financement Taux Concessionnels :

Les Infrastructures Existantes ayant été financés par des prêts à des taux concessionnels, les Parties
conviennent de faire tous leurs efforts pour financer les Infrastructures et Installations Supplémentaires
par la même formule.

GAC SA et/ou GAC Lid se rendront disponibles pour participer activement à ce processus sur
demande de l'Etat auprès des bailleurs de fonds pour l'obtention de financements concessionnels.

19.4 Financement par GAC SA et/ou par GAC Ltd :

Au cas où l'Etat ne parvenait pas à obtenir des prêts à des taux concessionnels, GAC SA et/ou par
GAC Ltd mettra en place les financements requis (en fonds propres ou par financements obtenus de
Bailleurs de Fonds) ; à cet effet l'Etat accorde par les présentes à GAC SA et GAC Lid les garanties ci-
après :

2)  L'Etatet l'ANAIM garantissent à GAC SA et GAC Lid, que l'intégralité des financements obtenus
par GAC SA et/ou par GAC Ltd pour couvrir les frais de conception, développement, de réalisation et
de construction des Infrastructures et Installations Supplémentaires (principal, intérêts et frais et
accessoires) seront remboursés, payés ou amortis selon le cas, et ce, y compris en cas de résiliation,
annulation ou de non renouvellement à son terme du présent Contrat d'Infrastructures ou de
désignation d'un nouveau Concessionnaire,

b) Les montants ainsi financés par GAC SA et/ou par GAC Lid leur seront remboursés, payés ou
amortis selon le cas, jusqu'à due concurrence de ces montants, cumulativement par :

28

Par
() Le versement dans le Compte Séquestre de la redevance supplémentaire pour l'entretien
du Chenal qui est incluse dans les Charges Portuaires payées par tous les navires affrétés
par GAC SA accédant au port de Kamsar et ceux utilisant le Nouveau Quai Commercial.

L'Etat garantit que 90% de cette redevance supplémentaire seront alloués au Service de
la dette de GAC SA etfou GAC Lid et seront versés directement à GAC SA. Les modalités
de ce versement seront arrêtées d'un commun accord par GAC SA et l'ANAIM.

Après complet paiement du Service de la dette de GAC SA et/ou GAC Ltd, 90% de cette
redevance seront conservés par l'Etat sous réserve des dispositions relatives au Compte
Séquestre en matière de maintenance du Chenal.

(i) Le tarif visé à l'Article 18.1, selon les modalités définies à l'Article 18.4.

En cas de financement en partie par GAC SA et en partie par l'Etat, les Parties se rencontreront afin de
déterminer les aménagements à apporter aux dispositions ci-dessus.

TITRE IX
DISPOSITIONS FINALES

ARTICLE 20 : CONDITIONS GENERALES

20.1 Il appartiendra à l'ANAIM d'obtenir tout accord ou autorisation de tous tiers ainsi que toute
Autorisation de toute administration ou autorité portuaire, y compris le Concessionnaire, pour permettre
l'application, dans les délais prévus, des dispositions du présent Contrat d'Infrastructures.

20.2 L'Etat accorde à GAC SA, si elle le souhaite, le droit d'accès à l'Hôpital de Kamsar pour les
besoins de GAC SA et de ses activités. Un accord devra être passé à cet égard dès que GAC SA en
fera la demande.

203 En cas de résiliation anticipée de l'Accord de Concession pour quelque cause que ce soit ou
d'expiration de celui-ci, l'Etat, GAC SA et CBG se concerteront pour mettre en place un nouveau
modèle de gestion d'infrastructures qui inclura un opérateur professionnel indépendant efficace et
disposant de toutes les compétences techniques nécessaires pour mener à bien sa mission.

En cas de résiliation anticipée de l'Accord de Concession pour quelque cause que ce soit, l'Etat
garantit que le Bénéficiaire Successeur sera lié par les droits octroyés à GAC SA et GAC Ltd dans le
cadre du Contrat d'Operations.

En tout état de cause, l'Etat confirme que, dans tous les cas, il garantit à GAC SA l'accès aux
Infrastructures Existantes et aux Infrastructures et Installations Supplémentaires conformément aux
dispositions de la Convention de Base.

204 En cas de contradiction entre les dispositions des présentes et celles de la Convention de Base,
ces dernières prévaudront. En cas de contradiction entre les dispositions des présentes et celles du
Contrat d'Opérations, les dispositions des présentes prévaudront. Le présent Contrat d'Infrastructures
ne crée aucun droit en faveur de CBG, du Concessionnaire ou de tout Bénéficiaire Successeur, et
aucun d'entre eux ne saurait s'en prévaloir.

29

ir
ARTICLE 21 : GARANTIE

Si, pour une raison quelconque indépendante de sa volonté, GAC SA ne pouvait obtenir par
l'intermédiaire de l'ANAIM une Autorisation quelconque ou une approbation d'un tiers dans les délais et
conditions valablement ou contractuellement requis, ou ne pouvait mettre en place un programme
prévu aux termes des présentes dans les délais requis, ou n'avait pas accès aux Infrastructures
Existantes et aux Infrastructures et Installations Supplémentaires ou au Chenal dans des conditions lui
permettant de mener ses activités selon les termes de la Convention de Base, GAC SA sera en droit
de d'exiger auprès de l'ANAIM, par notification écrite, de remédier à la situation en question.

Il'est précisé que le plan de développement du Projet et des Activités du Projet dans le cadre de la
Convention de Base, à la date de signature des présentes, est fondé pour la première phase sur un
volume de production (et sur le volume correspondant des intrants requis pour ce faire) à transporter
pouvant aller, après désengorgement et optimisation, jusqu'à 4 millions de tonnes d'alumine par an,
avec une extension possible lors de phases ultérieures. Le droit d'accès et d'utilisation garanti par l'Etat
à GAC SA en vertu de la Convention de Base et du présent Contrat d'infrastructure devra être à tout
moment à un niveau qui corresponde à cette donnée.

Dans le cas où, pour une raison quelconque, ANAIM n'aurait pas remédié à la situation visée au
premier alinéa de cet Article, de manière définitive, dans un délai de trente (30) jours suivant cette
notification, l'ANAIM elle-même appliquera sans délai les dispositions contractuelles prévues à cet effet
dans l'Accord de Concession ainsi que tout autre moyen ou action ouvert en vertu de la loi à l'encontre
des tiers concernés (y compris le Concessionnaire) afin que ces situations soient réglées de manière
définitive et que les garanties accordées par l'Etat à GAC SA dans le cadre de la Convention de Base
soient pleinement respectées.

En cas de désaccord de GAC SA avec le Comité Technique ou avec l'Etat et/ou le Concessionnaire
sur toute question affectant l'accès, l'utilisation ou l'état ou l'entretien des Infrastructures Existantes ou
des Infrastructures et Installations Supplémentaires ou du Chenal, l'ANAIM elle-même appliquera sans
délai les dispositions contractuelles prévues à cet effet dans l'Accord de Concession ainsi que tout
autre moyen ou action ouvert en vertu de la loi à l'encontre des tiers concernés (y compris le
Concessionnaire) afin que ces situations soient réglées de manière définitive et que les garanties
accordées par l'Etat à GAC SA dans le cadre de la Convention de Base soient pleinement respectées.
Les désaccords entre l'Etat et GAC SA seront soumis au mécanisme de règlement prévu à cet effet
dans la Convention de Base.

L'Etat garantit GAC SA et s'engage à l'indemniser de tout préjudice direct et indirect et à rembourser à
GAC SA, toute perte, dépense et coût que celle-ci pourrait subir ou encourir du fait de telles situations.
Cet engagement n'affectera en rien les obligations souscrites par l'Etat en matière d'indemnisation ou
les autres droits dont bénéficie GAC SA, en vertu de la Convention de Base.

Sans préjudice du droit pour l'Etat d'engager la responsabilité de GAC SA et/ ou de GAC Ltd en cas de
non-respect de ses obligations au titre de la Convention de Base etfou du présent Contrat
d'Infrastructures dans les conditions définies dans ces conventions, il est entendu que l'Etat n'est pas
exonéré de ses obligations et engagements à l'égard de GAC SA au titre de la Convention de Base, du
présent Contrat d'Infrastructures et/ou du Contrat d'Opérations, y compris :

a) en raison de l'existence de l'Accord de Concession (comme de la convention de base conclue

avec Harvey Alumina Company, telle qu'amendée) et/ou de ses diverses dispositions et/ou des
références qui y sont faites (au présent Contrat d'Infrastructures et/ou au Contrat d'Opérations) ; et/ou

30

b)  enraison:
() de la participation de GAC SA au Contrat d'Opérations ; et/ou

(i) des obligations qui y sont stipulées au bénéfice ou à l'encontre du Concessionnaire et/ou
du Comité Technique.

Ces dispositions n'affecteront en rien les droits de GAC SA à l'égard de l'Etat à obtenir réparation de
tout préjudice direct et indirect et le remboursement de toutes pertes, coûts et dépenses que GAC SA
subirait du fait des conditions d'accès, d'utilisation et de maintenance affectant les Infrastructures
Existantes ou Infrastructures et Installations Supplémentaires et causant des risques pour GAC SA ou
ses Sous-traitants Directs ou ses clients, des dommages directs ou indirects ou des pertes ou des
coûts supplémentaires.

Seule pourra être opposée à GAC SA pour limiter la responsabilité de l'Etat au titre de la Convention
de Base et du présent Contrat d'Infrastructures une décision de justice ou sentence arbitrale tranchant
un différend naissant à l'occasion du Contrat d'Opérations et qui porterait sur une disposition du
Contrat d'Opérations ayant un lien avec le présent Contrat d'Infrastructures.

Les dispositions de l'Accord de Concession ne créent pas d'obligation pour GAC SA en dehors de
celles stipulées dans les accords liant GAC SA à l'Etat.

GAC SA s'engage à respecter ses obligations au titre et selon les termes et conditions du Contrat
d'Opérations. En cas de contradiction entre les dispositions du Contrat d'Opérations et celles du
présent Contrat d'Infrastructures, ces dernières prévaudront.

Il appartiendra à l'ANAIM de prendre en tout temps toutes les mesures nécessaires pour assurer à
GAC SA l'accès et l'utilisation des Infrastructures Existantes et des Infrastructures et Installations
Supplémentaires et du Chenal (y compris les opérations de construction et les travaux relatifs aux
Infrastructures et Installations Supplémentaires) conformément aux dispositions de la Convention de
Base.

Au cas où l'ANAIM ne remédierait pas aux difficultés ou aux conditions préjudiciables d'accès ou
d'exploitation ou de maintenance affectant GAC SA concernant les Infrastructures Existantes et des
Infrastructures et Installations Supplémentaires et/ou le Chenal en ce compris en cas de grève des
personnels de l'ANAIM ou du Concessionnaire ou de situations affectant le fonctionnement normal ou
efficace de ces Infrastructures ou en cas d'Anomalies affectant la régularité et la sécurité des
transports, l'ANAIM s'engage à faire appel sans délai à tout tiers professionnel de son choix, disposant
des compétences et expériences requises, que ce soit de manière temporaire ou définitive, et à ses
frais, pour assurer un tel service d'accès, d'utilisation, de maintenance et d'entretien normal et efficace
pour GAC SA et ses Sous-traitants Directs. Si un tel professionnel n'était pas nommé dans ces
conditions, GAC SA aura le droit, jusqu'à ce que la situation soit rétablie, d'assurer ses propres besoins
en transport en utilisant les Infrastructures Existantes, les Infrastructures et Installations
Supplémentaires et/ou le Chenal ou autrement, à son choix et, également à son choix, soit directement
soit par un professionnel désigné par ses soins à cet effet. GAC SA disposera du même droit en cas de
résiliation ou d'expiration de l'Accord de Concession (Article 20.3 ci-dessus).

A cet égard, l'impossibilité pour GAC SA d'avoir accès à une utilisation répondant aux exigences du
Projet, sera considérée comme une impossibilité d'accès aux infrastructures pour GAC SA imputable à
l'Etat selon et pour les besoins des dispositions de la Convention de Base.

# ST
L'Etat reconnaît que dans le cadre de leurs financements, GAC SA et/ou GAC Ltd seront amenés à
concéder, conformément à la Convention de Base, des droits aux Bailleurs de Fonds, aux termes
desquels ces derniers pourraient succéder — directement ou indirectement - à GAC SA et/ou GAC Ltd
dans leurs droits et obligations au titre de la Convention de Base. Dans cette hypothèse, l'Etat garantit
à GAC SA qu'il fera en sorte que ledit successeur bénéficie des droits et obligations découlant du
présent Contrat d'infrastructure et du Contrat d'Opérations conformément à la Convention de Base.

L'Etat garantit à GAC SA et GAC Ltd la pérennité des droits et garanties qui lui sont concédés au titre
du présent Contrat d'Infrastructures et ce, en particulier, pendant toute la durée du Projet et nonobstant
toute mutation qui pourrait intervenir à la CBG.

De son côté, GAC SA s'engage vis-à-vis de l'Etat et de l'ANAIM à respecter les obligations et à remplir
les garanties qui sont stipulées à sa charge dans le présent Contrat d'Infrastructures. GAC SA sera
responsable du manquement à ses engagements dans les conditions visées à l'Article 17 ci-dessus.
En particulier, GAC SA s'engage à respecter les Règles de l'Art (en ce compris les règles applicables
en matière de sécurité et d'environnement) lors de la réalisation des travaux prévus au présent Contrat
d'infrastructures, ce que l'Etat et l'ANAIM reconnaissent et acceptent.

ARTICLE 22 : DUREE

Le présent Contrat d'Infrastructures est passé pour une durée commençant à la Date d'entrée en
vigueur. Conformément à l'article 11.1 de la Convention de Base aux termes duquel l'Etat garantit à
GAC SA un droit d'accès et d'utilisation des Infrastructures Existantes (y compris du Chenal) pendant
toute la durée de la Convention de Base telle que définie à l'article 34.2.1 de la Convention de Base, le
présent Contrat d'Infrastructures restera en vigueur et de plein effet pendant une durée équivalente à
celle de la Convention de Base quelque soit le concessionnaire des Infrastructures Communes.

ARTICLE 23 : CESSION, SUBSTITUTION, NOUVELLE PARTIE

GAC SA pourra céder, transférer, nantir, gager et céder de toute autre manière ses droits et obligations
en vertu du présent Contrat d'Infrastructures à toute Affiliée et à toute entité venant aux droits des
Bailleurs de Fonds.

ARTICLE 24 : REGLEMENT DES DIFFERENDS, LOI APPLICABLE, PAIEMENT, INTERETS

Il est rappelé que les dispositions de la Convention de Base en matière de règlement des différends, de
loi applicable, de « paiement» (conditions d'exécution des décisions) d'intérêts dus, sont applicables et
incorporées au présent Contrat d'Infrastructures, l'Etat renonçant expressément à toute immunité de
juridiction et d'exécution pour lui-même et ses propriétés pour les besoins de toute décision ou
sentence définitive à intervenir à cet égard.

ARTICLE 25 : INDEMNISATION

25.1 Sans préjudice des dispositions de l'Article 21 ci-dessus, l'Etat garantit GAC SA contre tout
dommage, préjudice direct ou indirect et indemnisera celle-ci de tout préjudice direct ou indirect, perte,
coût et dépense subis ou encourus par celle-ci en cas de manquement par l'ANAIM ou par l'Etat aux
dispositions des présentes ou en cas d'impossibilité ou de retard subi par GAC SA dans la mise en
place des travaux de conception, réalisation, développement ou autres actions prévues par les
présentes ou visées par la Convention de Base et ses annexes et par le présent Contrat
d'Infrastructures.

32
Il appartiendra à l'ANAIM ou à l'Etat de rechercher éventuellement tout tiers qui pourrait être
responsable en tout ou en partie des situations donnant droit à ces indemnisations et remboursements
au bénéfice de GAC SA.

25.2 L'ANAIM et l'Etat s'engagent à pleinement collaborer avec GAC SA et à lui apporter toute
l'assistance nécessaire en cas de réclamation formulée par le Concessionnaire ou par tout tiers à
l'encontre de GAC SA en raison de la mise en place et de l'application du présent Contrat
d'infrastructures conformément à ses termes. Tous frais et charges, coûts, pénalités et autres
dépenses encourus par GAC SA de ce fait seront supportés et/ou remboursés par l'ANAIM et/ou par
l'Etat.

Les dispositions du présent Contrat d'Infrastructures n'affecteront pas ni ne limiteront en aucune
manière les dispositions en matière d'indemnisation figurant dans la Convention de Base au bénéfice
de GAC SA, ni celles de l'article 19.1 de la Convention de Base (dans la rédaction qui lui a été donnée
par l'Amendement n°1).

ARTICLE 26 : FORCE MAJEURE

Les dispositions de l'article 38 de la Convention de Base s'appliqueront de plein droit aux Parties en ce
qui concerne la Force Majeure dans le cadre du présent Contrat d'Infrastructures.

ARTICLE 27 : NON RENONCIATION

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en totalité ou en partie les
droits qui lui sont conférés au titre des présentes, ne constituera en aucun cas un abandon des droits
qu'elle n'a pas exercés.

ARTICLE 28 : NOTIFICATIONS

28.1 Forme de Notification :

Toute notification réalisée dans le cadre des présentes devra avoir la forme écrite et être transmise à
son destinataire par lettre recommandée avec accusé de réception ou par porteur spécial ou par télex

attesté, précédée ou non d'une télécopie aux adresses ci-dessous :

Ministère des Mines et de la Géologie
A l'attention de: Son Excellence le Ministre

Adresse : Immeuble ANAIM - CBG, BP 295, Conakry, République de Guinée
Téléphone : + (224) 30 45 45 26
Fax : + (224) 30 41 19 13

Agence Nationale d'Aménagement des Infrastructures Minières
A l'attention de : Directeur Général ANAIM

Adresse : Immeuble ANAIM - CBG, BP 295, Conakry, République de Guinée
Téléphone : + (224) 30 45 45 26
Fax: + (224) 30 41 19 13

33

Toutes les notifications à GAC SA et GAC Lid doivent être faites aux adresses ci-dessous :

GUINEA ALUMINA CORPORATION SA

A l'attention de : Directeur Général

Adresse : Immeuble Mamou, BP 5090, Conakry, République de Guinée
Téléphone : +224 63 35 42 84

GUINEA ALUMINA CORPORATION Ltd

A l'attention de : Chief Executive Officer

Adresse : P.0. Box 3252, Road Town, Tortola, Iles Vierges Britanniques
Téléphone : +61 7 3167 5183

Fax: +61 7 3167 5001

28.2 Changement d'Adresse :

Tout changement d'adresse devra être notifié par écrit dans les meilleurs délais par la Partie concemée
à l'autre Partie.

4

Ze WA

ù
Fait à Conakry, le 4" 2010 (en quatre (4) exemplaires originaux en version
française).

POUR LA REPUBLIQUE DE GUINEE : L'AGENCE NATIONALE
D'AMENAGEMENT DES INFRASTRUCTURES
MINIERES :

Mon$ieyf Saada Baïla Ly
MinistrChargé des Mines et de la Géologie Directeur Général SNIM
POUR GUINEA ALUMINA CORPORATION POUR GUINEA ALUMINA CORPORATION Ltd :
SA:
sn. Eddy Kenter Monsieur Eddy Kenter
CEO CEO

35
LISTE DES ANNEXES AU CONTRAT D'INFRASTRUCTURES

Annexe 3 À : Plans et Spécifications Générales des Infrastructures Domestiques

Annexe 3B : Caractéristiques Techniques des Infrastructures Existantes

Annexe 3 C: Caractéristiques Techniques des Infrastructures Installations
Supplémentaires

Annexe 3 D: Spécifications techniques du Nouveau Quai Commercial et Programme de
Réalisation

Annexe 3E: Principes opérationnels concernant l'utilisation de la Ligne Principale de
Chemin de Fer et du Port

Annexe 3F : Modalités pratiques de fonctionnement du Comité Technique

Annexe 3 G: Charges Portuaires actuelles

Annexe 3 H Principes relatifs à l'allocation de capacité

Annexe 3 |: Procès-verbal concemant la capacité

36
Annexe 3 À - Plans et Spécifications Générales des Infrastructures Domestiques

Les schémas ci-dessous sont pour information uniquement.

3A-1 : Les aménagements et les constructions sur la Ligne Principale de Chemin de Fer dans le
Domaine Industriel (Kamsar), au point de jonction PK 1 + 800

CBG SWITCH POINT
PK1+650

GAC SWITCH POINT
PKI#800

NEW FENCE —
NEW ROAD

V EXISTING ROAD

| NEW SECURITY BUILDING,
GATE AND CARPARK

PK2+100

EXISTING ROAD

EXISTING RAÏL LINE

ke FE U mu
ge GUNEA ALUMNA PROJECT
RE ar PORT OF KAMSAR
RS RE ALMA PORT ROAD AND RAIL TIE IN LAYOUT
Le [bre ose Fe PE 252-100 -000-guent [ro
EE un F3 Es PR 1300-MDW-00001| À

Pau
3A-2 : Chemin de Fer dans le Domaine Industriel (Kamsar)

8 8 # El 5 4 # à 8
Ë Ë ë Ë È ë ë Ë Ë

3A-3 : Chemin de Fer dans le domaine de l'Usine (Sangarédi

ROGE four 5 — 0 vero

TINN NX OA

NIVL

LINN — AB3SNII34

VNIANTY 1V8079

VAR D

QN3971

=D
EE
Annexe 3 B - Caractéristiques Techniques des Infrastructures Existantes

3B-1 : Ligne Principale de Chemin de Fer

La Ligne Principale de Chemin de Fer relie Kamsar à la mine de Sangarédi et mesure 136 km environ.
Elle comprend 5 gares dont deux de croisement à Boké et Gobiré dont la longueur est d'environ 1,5
km.

La Ligne Principale de Chemin de Fer a les caractéristiques techniques suivantes :

& Voie normale …

- Rail UIC-60 et 136 RE 60,30 kg/m (Cours de triage à Kamsar
67,39 kg/m (Ligne Principale de Chemin de Fer)

- Traverses métalliques ….

- Ballast doléritique

- Attache type K (crapauds). ….C65 et C75
- Charge à l'essieu maximu 27,5 T/essieu
- Déclivité base :

- En direction de charge DEN bad

15°/°
500 m
10 000 m
36,7 Km

- En direction de vide

- Rayon minimum
- Rayon de courbe verticale
- Longueur de la voie principale

- Nombre de voies d'évitement
Kolaboui

& Boké….

= Tanènè

= Gobiré

- Nombre de Cours de triage (2)
3 mm en courbe ou en alignement
60 Km/h

70 Km/h

-  Elévation tolérance (+) (-)

- Vitesse trains minéraliers

= Vitesse trains voyageurs …

40
Pentes et rampes sont limitées à 5°/°° dans le sens de la Mine au Port et 20°/°° dans le sens du Port à
la Mine. Elles sont non compensées.

- Compensation
- Devers
- Rails (voie principale)

0,04 % (1, 745,38)/R
devers maximum 86 mm

- Traverses type UIC
= Branchements

3B-2 : Le Chenal

Le Chenal d'accès au Port de Kamsar mesure 120 m de large et 17 km de long. Il est dragué à — 9,0 m
en moyenne. |l est balisé par 19 bouées métalliques.

3B-3 : Le Quai Italien

D'une longueur de 120 m sur 50 m de large, le Quai Italien sert à l'accostage des unités de servitude
du Port. |l reçoit de temps en temps des cargos de petite taille.

3B-4 : Le Quai Français
D'une longueur de 120 m sur 50 m de large, le Quai Français sert à l'accostage des cargos d'une

longueur maximale de 100 m. Il est équipé d'une grue Derrick d'une capacité de 90 tonnes à 15
mètres.

41

# We 7
Annexe 3 C - Caractéristiques Techniques des Infrastructures et Installations Supplémentaires

Les schémas et le calendrier ci-dessous sont pour information uniquement.

3C-1 : Infrastructure ferroviaire
Durée de construction

Le présent chronogramme est estimatif et a été préparé selon les mêmes principes que ceux appliqués
au chronogramme du Projet prévus dans la Convention de Base.

25 Mois
6 Mois

A
É
&

12 Mois

Durées de construction
123 4 5 6 7 8 910 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 3435

&
ee

Instal
Nouveau Quai

Equipements Industriels

Installations Portuaires
Commercial
Infrastructure ferroviaire

42
Spécifications techniques

Tous les ans, le Concessionnaire effectuera des scanners ultrasoniques ou toute autre technique
conforme aux Règles de l'Art en vue de recueillir des donnés tout au long des chemins de fer
nouvellement construits.

Toute amélioration ou extension sur la Ligne Principale de Chemin de Fer devra être compatible avec
les Infrastructures Existantes, telles que mentionnées dans le Cahier des Charges et telles
qu'indiquées à ci-après :

Voie normale … 1435 mm

Rail UIC-60 et 136 RE60,30 kg/m (Cours de triage à Kamsar et Sangarédi) et 67,39 kg/m
(Ligne Principale de Chemin de Fer)

Traverses .

Ballast doléritique

C65 et C75
27,5 T/essieu

Attache type K (crapauds).…

Charge à l'essieu maximum

Déclivité base :

- En direction du port.
5 En direction de la Raffinerie

Rayon minimum …
Rayon de courbe verticale ê
3 mm en courbe ou en alignement
60 Km/h
70 Km/h
0,04 % (1, 745,38)/R
devers maximum 86 mm

Elévation tolérance (+)

Vitesse trains minéraliers .

Vitesse trains voyageurs

Compensation

Rails (voie principale)
Branchements

43
La brefelle de connexion de la Ligne Principale de Chemin de Fer commençant au point de
Jonction et aboutissant à l'Usine de Sangarédi d'une longueur de 15 km environ

Pont ferroviaire sur la rivière Petoun Djiga

AGLDAGO MUR VAUT

20088 TIOHA 10 HYEOVIO NOILVAITI

45
Les aménagements et les constructions sur la Ligne Principale de Chemin de Fer, au point de
jonction PK 104 + 900

46
Signalisation et Communication Ferroviaires

L'interconnexion du système ferroviaire de GAC SA avec le réseau CFB existant à Kamsar et
Sangarédi seront cohérents avec l'équipement actuel. L'équipement de signalisation et de
communication sera installé par le Concessionnaire de la Ligne Principale de Chemin de Fer. Les
diagrammes schématiques de l'interconnexion sont joints ci-après.

Les aïguillages et croisements de niveaux de la Ligne Principale de Chemin de Fer seront sous le
contrôle du Concessionnaire de la Ligne Principale de Chemin de Fer.

47
pseds WnUWIXDWN ‘A
peeds sonpey :yy
pubis dos : S
Je}Un09 ejXÿ : 29

ou 2 pod

48
Guipis mau v uoy paunbau
suojzonoisul GunouBls 40 U233»4s jon3ds32uo7

49

AT
3C-2 : Infrastructure liée au Chenal
Améliorations du Chenal

Afin de permettre l'augmentation du trafic maritime liée au Projet dans le Port de Kamsar il ne sera pas
nécessaire d'approfondir ou d'élargir le Chenal. Le Chenal est actuellement maintenu à - 9,0 m.

Pour que les opérations du Quai Aluminier de GAC SA se fassent de manière sécurisée, il sera
nécessaire de créer par dragage un bassin de virement en face du quai de GAC SA qui permettra que
les navires vides de CBG attendent à l'ancre en sécurité à distance du Quai Aluminier de GAC SA,
sans perturber les opérations maritimes de GAC SA et réciproquement. Toutes extensions futures liées
au Projet nécessiteront une étude détaillée des Parties et l'approbation du Comité Technique.

Tous matériaux dragués devront être déposés dans des endroits de dépôt approuvés par la Direction
du Port de Kamsar.

Signalisation et Communication Meritimes

Le départ et l'arrivée de bateaux de GAC SA du port de Kamsar suivront les protocoles d'utilisation de
radio VHF et de téléphone pour les communications avec l'autorité portuaire et le poste du pilote.

50

3C-3 : Nouveau Quai Commercial

Les spécifications techniques et les plans du Nouveau Quai Commercial sont données à l'Annexe 3D.

51

7/2 Me 4
Annexe 3 D - Spécifications Techniques et Programme de Réalisation
Les schémas et le calendrier ci-dessous sont pour information uniquement.
Spécifications techniques

Le Nouveau Quai Commercial qui sera situé sur le Port de Kamsar sera construit pour recevoir des
cargos d'une capacité atteignant 10,000 DWT. Le Nouveau Quai Commercial servira à décharger
différents matériaux et équipements. Une fois déchargés, les équipements et matériaux seront
transportés par route ou par rail vers la Raffinerie ou par route vers le Quai Aluminier.

Le Nouveau Quai Commercial et ses installations associées comprendront :

e  L'approfondissement du chenal existant qui permet l'accès au Quai Français. La section
approfondie sera draguée à -6 m de profondeur sur une distance d'environ 600 m sur
60 m de large. Une aire de mouillage, adjacente au Nouveau Quai Commercial, sera
draguée à environ - 9,5 m. Cette aire de mouillage fera environ 175 m de long sur 30 m de
large.

e Un quai avec des pieux en acier et un tablier de béton de 170 m de large sur 35 m de
large. Le quai permettra le chargement et le déchargement de marchandises entre le
bateau et la terre.

e Les équipements du quai qui incluent: défenses de quai, bittes d'amarrage, feux et
équipement d'aide de navigation, échelles, etc.

e Une route d'approche avec des pieux en acier et un tablier de béton pour fournir l'accès
depuis le rivage jusqu'au Nouveau Quai Commercial. Cette approche fera 70 m de long
sur 8 m de large.

e Ilest prévu d'utiliser le système ferroviaire existant au Quai Français en accord avec CBG
pour transporter une partie des matériaux de construction jusqu'à la Raffinerie.

e Une Zone d'Entreposage au nord du Quai Français pour le chargement et déchargement
des camions qui transporteront les matériaux de construction.

e  Uneinstallation temporaire de déchargement de barges pourrait être installée dans la Zone
d'Entreposage.

+ Des mesures générales de sécurité, notamment des rambardes.
e D'autres éléments requis pour l'opération d'une zone de déchargement portuaire.

La structure sera conçue en conformité avec les standards internationaux pour la construction de
structures marines.

Les matériaux employés seront adaptés à l'environnement marin.
Les facteurs de charge et de sécurité seront basés sur la norme BS 6349 ou équivalent international.

La conception des structures en béton sera en conformité avec la norme BS 8500 ou équivalent
international.

52

7 TEA
Durée de construction

Le présent chronogramme est estimatif et a été préparé selon les mêmes principes que ceux appliqués

au chronogramme du Projet prévus dans la Convention de Base.

Sion |

cn]

SION sz|

SION 62]

ER

con os] PES

SE pe LE ZE LE OC 67 87 7 97 SZ PZ LEZ ZZ Le OZ 6L BL ZI 91 SL PL EL ZI LLOLG 8 2 9 S + € à L

2iRIAOUS} einponyseuu]

leiiewu0
JEnD neeanoN

siusnpu] suawodinb
3e Suogeliersut

Salenuod SUONE]EISU]

eleLnsnpur
207 e] 8p uonesIIIqEIS

uononysuo9 9p seganq

53

6 À
Domaine de travail du Nouveau Quai Commercial

Coordonnées du domaine de travail du Nouveau Quai Commercial :

Work Point Northing Easting

WP1 N1177 500 E 541 100
WP2 N1177 500 E 541 800
WP3 N1177 750 E 541 900
WP4 N1177 750 E 542 080
WP5 N1177 450 E 542 086
WP6 N 1177 340 E 542 093
WP7 N 1177 360 E 542 142
WP8 N1177 341 E 542 139
WP9 N1177 285 E 542 033
WP 10 N1177 290 E 541 966
WP 11 N1177 327 E 541 918
WP 12 N1177 370 E 541 720
WP 13 N1177 255 E 541 695
WP 14 N 1177 300 E 541 097
Coordonnées de la Zone d'Entreposage :

Work Point Northing Easting
WP2 N 1177 500 E 541 800
WP3 N 1177 750 E 541 900
WP4 N1177 750 E 542 080
WP5 N 1 177 450 [E 542 086

54
Annexe 3 E -— Principes opérationnels concernant l'utilisation de la Ligne Principale de Chemin
de Fer et du Port

Règles opérationnelles :

(1) Le Concessionnaire doit fournir suffisamment de créneaux horaires quotidiens de trains et navires
en plus du nombre requis par l'ensemble des opérations combinées des utilisateurs, et qui
peuvent être utilisés en tant que créneaux horaires pour l'un ou l'autre utilisateur afin d'assurer
que leur niveau de production peut être atteint.

(2) Le Concessionnaire doit assurer que tous les utilisateurs puissent opérer leurs trains et navires
de façon efficace et compatible avec le niveau de leur production.

(3) Le Concessionnaire doit fournir suffisamment de créneaux horaires de trains et navires par jour
pour les utilisateurs. Ces créneaux horaires doivent être espacés tout au long de la journée afin
de convenir aux opérations de trains et navires des utilisateurs.

(4) Le Concessionnaire n'annulera pas un créneau horaire alloué une fois qu'il a été attribué, sauf s'il
en a été convenu par les parties et que le prochain créneau horaire disponible a été offert en
échange, à condition qu'il n'ait pas de perturbations dans d'autres créneaux alloués.

(5) Si le train ou le navire d'un utilisateur est en retard pour le créneau horaire alloué, le
Concessionnaire devra s'assurer que ledit train ou navire en retard prendra le prochain créneau
horaire disponible à condition qu'il n'y ait pas de perturbation quant aux autres créneaux horaires
assignés.

(6) Toutes les parties devront travailler ensemble afin d'obtenir une exploitation fluide et efficace de
la chaîne approvisionnement globale comprenant les infrastructures ferroviaires et portuaires
combinées.

Protocoles portuaires :
(1) Le fret maritime doit être programmé de sorte que l'arrivée et le départ des navires soit conforme
au tirant d'eau du navire, à la profondeur de l'eau et la direction des courants.

(2) La circulation des navires entrant et sortant à l'intérieur du Chenal sera assujettie au tirant d'eau
du navire, à la profondeur de l'eau et aux conditions de courant.

(3) Les navires chargés entrant et sortant peuvent circuler sur la même marée, dès lors que leur
tirant d'eau, la profondeur de l'eau et le courant le permettent.

(4) Les navires chargés sortants ont la priorité sur les navires chargés entrants à cause de leur tirant
d'eau, de la profondeur de l'eau et du courant.

(5) Les navires chargés ont la priorité sur les navires non-chargés pendant les marées montantes et
les marées descendantes.

(6) Le dernier moment pour qu'un navire chargé sortant puisse naviguer est une heure avant la
marée haute.

(7) Les navires peuvent se déplacer dans le Chenal dans les deux directions, à une heure d'intervalle
sous condition des disponibilités d'accostage, du tirant d'eau du navire, de la profondeur de l'eau
et des conditions de courant.

56

VAL
Annexe 3 F - Modalités pratiques de fonctionnement du Comité Technique
ARTICLE 2 : COMITE TECHNIQUE
2.1 Composition :

Le Comité Technique est composé de deux (2) représentants par Utilisateur (GAC SA et CBG), deux
(2) représentants du Concessionnaire, quatre (4) représentants de l'Etat / l'ANAIM.

Le Comité Technique se réunit au moins une fois par semestre, ou plus souvent, à la demande de l'un
des membres.

Le Comité Technique est présidé par l'un des représentants de l'Etat / l'ANAIM et son Secrétaire sera
l'un des représentants du Concessionnaire.

Le président est responsable de la coordination des communications au sein du Comité Technique
entre les réunions.

22 Mission:
É]

1. Le Comité Technique a pour mission de prendre les décisions relatives aux questions
stratégiques liées à l'utilisation, aux extensions et rénovations des infrastructures
sous concession.

2. Le Comité Technique suit la mise en œuvre effective du Contrat d'Opérations.

3. Le Comité Technique est chargé d'examiner les programmes annuels de transport
ferroviaire et de mouvement des navires élaborés et soumis par le Concessionnaire
sur la base des programmes individuels des utilisateurs établis, conformément au
présent Contrat d'Opérations en vue d'obtenir un consensus pour leur application.

4, Le Comité Technique est chargé d'analyser et valider les propositions
d'investissement et le budget d'exploitation soumis par le Concessionnaire.

5. Chaque membre du Comité Technique est chargé de mettre à la disposition du
Comité Technique, les informations nécessaires pour l'accomplissement de sa
mission.

6. Le Comité Technique est chargé de faire le suivi et conseiller le Concessionnaire
pour des améliorations de l'exploitation en vue de la réduction des coûts
d'exploitation des infrastructures.

7. Le Comité Technique est chargé de suivre et fournir des avis en matière de gestion,
d'utilisation et d'entretien des infrastructures en ayant pour objectif l'utilisation
optimale ainsi que les objectifs de production et de rentabilité des utilisateurs, ceci
dans un environnement de sécurité et de salubrité conforme aux Règles de l'Art.

b)
Le Concessionnaire a pour mission d'assurer la maintenance des Infrastructures Existantes et

des Infrastructures et Installations Supplémentaires d'utilisation commune (sous réserve de

57

AM
l'article 7.5 du Contrat d'Opérations en ce qui concerne le Nouveau Quai Commercial) la gestion
quotidienne des opérations de transport ferroviaire et de mouvement des navires en consultation
avec les utilisateurs et conformément aux dispositions des présentes et à l'Accord de
Concession,

Le Concessionnaire résoudra les problèmes d'exploitation qui pourraient se produire par rapport
aux objectifs des utilisateurs conformément aux programmes annuels déterminés selon le Contrat
d'Opérations.

Le Comité Technique n'a pas pour mission de se substituer au Concessionnaire pour les besoins
de la gestion quotidienne des infrastructures visées au Contrat d'Opérations.

c)

La direction du Port de Kamsar, responsable pour l'exploitation du port, mettra à jour les règles
du Port de Kamsar de 1997 et établira les nouvelles règles de fonctionnement applicables au Port
de Kamsar pour le fonctionnement efficace et sécurisé du port.

La direction de la Ligne Principale de Chemin de Fer, responsable pour l'exploitation de la Ligne
Principale de Chemin de Fer, établira les nouvelles règles de fonctionnement applicables à la
Ligne Principale de Chemin de Fer pour le fonctionnement efficace et sécurisé de la ligne.

Ces nouvelles règles de fonctionnement devront refléter les plans et méthodologies d'opération
convenues entre GAC SA, CBG et le Concessionnaire et figurant dans les documents annexés
aux présentes (Annexe 3E). Les deux directions collaboreront avec le Comité Technique dans ce
cadre pour assurer la mise en œuvre pratique de ces plans et méthodologies. Une fois qu'elles
seront finalisées, les nouvelles règles de fonctionnement applicables à la Ligne Principale de
Chemin de Fer et au Port de Kamsar seront transmises pour approbation aux autorités
compétentes de l'Etat. Après cette approbation, le Comité Technique devra fournier des copies
desdites règles à toutes les parties au Contrat d'Opérations,

23 Fonctionnement :

Pour les questions ne relevant pas de la gestion quotidienne, le Comité Technique prendra ses
décisions par consensus. Si un consensus ne peut être obtenu dans le délai prévu par le Contrat
d'Opérations ou si pour une action donnée pour laquelle le Contrat d'Opérations n'a pas prévu de délai
un consensus n'est pas atteint dans un délai de 90 jours à partir de la date à laquelle le Comité
Technique a discuté de la nécessité d'une décision, alors dans chacun de ces cas, le Président,
agissant au nom de l'Etat — propriétaire des infrastructures — cherchera l'avis d'un expert indépendant
dont l'expérience est intemationalement reconnue en matière d'exploitation d'infrastructures, il en
informera les parlies et prendra la décision sous sa responsabilité à la fin du délai en question.

L'application de ce processus et toute décision ainsi prise par l'Etat ne limiteront pas le droit de tout
membre du Comité Technique de contester une telle décision et de protéger ses droits contre toutes
conséquences adverses qui pourraient en résulter, cette contestation devant être réalisée
conformément aux dispositions de règlements de litiges qui existent dans toutes autres conventions
auxquelles la partie (au Contrat d'Opérations) contestante est partie.

58

ji,
Annexe 3 G - Charges Portuaires actuelles

Les Charges Portuaires applicables à la Date d'entrée en vigueur comprennent sont décrites ci-après.

CHARGES PORTUAIRES 2010 (USD)

CHARGES PORTUAIRES 2010 2009 2008 2007 2006
TAUX FIXE
Pilotage 0,04 0,04 0,04 0,04 004  TNE dans chaque sens
Service de Remorqueur - Entrée du Basin ‘400,00 400,00 400,00 400,00 400,00 par navire
- Soie du Bassin 400,00 400,00 400,00 400,00 400,00 parnavire
Droits de Feux 400,00 400,00 400,00 400,00 400,00 par navire par escale
Droits de Port - Mouillage 0,04 0,04 0,04 0,04 004 TNE par escale
- Au Long du Quai 0,07 0,07 0,07 0,07 0,07 TNE parescale
Frais d'Agence
Petits Navires,
cargaisons diverses Moins de 5,000 TNE * 100,00 100,00 100,00 100,00 100,00  Parescale
Bananiers Moins de 10,000 TNE 100,00 100,00 100,00 100,00 100,00 Parescale
Cargos Moins de 10,000 TNE 400,00 400,00 400,00 400,00 400,00  Parescale
Pétroliers Plus de 20,000 TNE 600,00 500,00 500,00 800,00 500,00 … Parescale
Vrequiers 600,00 600,00 600,00 600,00 600,00 _ Parescale
FTNE = Tonne Nete Enregistrée de Jauge, en se référant à la lonne fort anglaise de 2,240 1ivres (1.018 Kg}
TAUX VARIABLE
Side whartage 0455 0,521 0465 0283 0246 Parlomne de cargaison
Redevance supplémentaire pour l'entretien du Chenal 0,047 0,047 0,033 0,033 0,034 Par tonne de cargaison
Top whartage 0,219 0,219 0,085 0,085 0,098 Partonne de cargaison
Total des charges variables : O7A __O787 _ 0588 __ 0401 __0378  Partonnede cargaison
SERVICES AU COÛT
Eau 0,50 0,50 0,50 0,50 Par mètre cube
Douane 50,00 50.00 50,00 50,00 Parjour [en semaine)
65,00 65,00 8500 65,00 … Parjour (es week-ends)
Santé (Quarantaine) 20,00 20,00 20,00 20,00 Parescale
ANAIM {Inspection de la Marine Marchande)
Prélèvement import/export 0,100 Par tonne de cargaison
2) Premier voyage de l'année 500,00 500,00 500,00 500,00  Parescale
b) Chaque voyage subséquent 120,00 120,00 120,00 120,00 Parescale
Gardiens de navires 225,00 225,00 225,00 22500  Par24heures
PTT (Permis pour l'utilisation du SATCOM) 59,00 59,00 59,00 59,00  Parescale
25,00 25,00 25,00 25,00 Par visite
Hospitalisation - Médical 80,00 10,00 150,00 160,00 Parjour
Change de personnel/ Rapatriement:
2) Visa d'immigration 50,00 50,00 50.00 5000 Chaque
b) Accompagnement 120,00 120,00 120,00 120,00 Fixe
c) Frais de transport aérien Kemsar/Conakry 150,00 150,00 150,00 150,00 Dans chaque sens
d) Frais de transit (Hôtel - repas) 80,00 80,00 80,00 \ Par jour

Les frais de transport aérien intemational seront organisés par les propriétaires du navire avant le départ, ainsi que les bilets PTA.

Les Charges Portuaires feront l'objet d'une révision périodique par l'ANAIM et le Concessionnaire.

59

EN

Annexe 3 H - Principes relatifs à l'allocation de capacité

10.

La capacité journalière absolue (« Capacité») sera déterminée selon un procédé reconnu.

Toute portion de Capacité allouée à un utilisateur («Utilisateur ») sera dénommée
« Capacité Allouée ». Une portion de Capacité qui n'est pas utilisée sera dénommée
« Capacité Non-allouée ».

Le Concessionnaire établira un registre faisant état de la Capacité Allouée et de la Capacité
Non-allouée. Il mettra à jour ce registre et le publiera au moins deux fois par an (le
« Registre de Capacité »).

Lorsqu'un Utilisateur souhaite se faire allouer une portion de Capacité, il en fait une
demande au Concessionnaire qui alloue la Capacité selon le principe du « premier arrivé,
premier servi ».

Si la Capacité Non-allouée est suffisante pour les besoins de l'Utilisateur, elle sera allouée à
l'Utilisateur, qui devra payer pour cette Capacité Allouée.

Une portion de Capacité demeurera allouée au même Utilisateur pendant toute la durée de
son projet tant que cet Utilisateur payera pour l'utilisation régulière de ladite portion de
Capacité Allouée,

Si la Capacité Non-allouée n'est pas suffisante pour les besoins de l'Utilisateur, ce dernier
ou l'Etat financera les travaux nécessaires pour créer la Capacité supplémentaire
{« Capacité Supplémentaire ») dont il a besoin et qui lui sera de ce fait allouée. Il devra
payer pour son utilisation et le montant dû prendra en compte la manière dont la Capacité
Supplémentaire a été financée, que ce soit par l'Etat ou par l'Utilisateur.

La Capacité Supplémentaire allouée à l'Utilisateur sera également dénommée Capacité
Allouée et enregistrée en tant que telle au Registre de Capacité.

Toute Capacité Supplémentaire non-utilisée par l'Utilisateur sera considérée comme
Capacité Non-allouée et enregistrée comme telle au Registre de Capacité.

Toute Capacité Non-allouée pourra être utilisée à titre ponctuel par le Concessionnaire, en
bénéfice de l'ensemble des Utilisateurs.

60

2/2)
Annex 3 | - Procès-verbal concernant la capacité

61
15 mars 2010

PROJET SANGAREDI — GAC SA

PROCES VERBAL DES ETUDES EN MATIERE DE CAPACITE DU RAIL ET
DU PORT

Dans le cadre des négociations du Contrat d’Opérations devant être conclu entre la
République de Guinée, ANAIM, GAC SA, GAC Ltd et CBG, dans le cadre du projet
d’usine d’alumine GAC SA à Sangarédi (ci-après le « Projet »), ce procès verbal décrit
l'accord des soussignés au regard de la capacité des infrastructures devant être utilisées
par GAC SA dans le cadre du Projet.

1. Port de Kamsar

Conformément au processus décrit dans la note jointe à l’article 11.1 du Contrat
d’Opérations (version du 25 septembre 2009), les parties ont nommé les experts suivants
afin de déterminer les conséquences sur l’utilisation du Chenal résultant du Projet :

- Ian Williams, Alcoa ; et
- Craig Steward, TSG Consulting.

Les parties et leurs experts se sont rencontrés à plusieurs reprises et ont échangé des
données concernant l’usage actuel du port de Kamsar par CBG, ainsi que mis en évidence
par Royal Haskoning pour les opérations portuaires, et la modélisation de l’utilisation du
port de Kamsar par GAC SA pour le Projet, en ce compris le rapport de TSG Consulting.

Le Rapport TSG conclut que, même en imposant des contraintes opérationnelles
conservatives, l’introduction de GAC SA à 3,31Mtpa et 4Mtpa n’aura pas d’impact
significatif sur les opérations de CBG au vu du scénario selon lequel CBG opère à
16Mtpa.

CBG a transporté par bateau 14,5Mt de bauxite et fait accosté 24 navires de cargaison et
12 navires-citernes de combustible pour un mouvement annuel total de 276 navires
(2008).

Les mouvements de navires supplémentaires par GAC SA peuvent être traités sans
recourir à un dragage important du chenal. Cependant, un bassin de virement situé à
l'opposé du quai GAC devrait être créé afin de permettre la circulation des navires CBG
en toute sécurité lorsque les installations de GAC seront opérationnelles. Ce nouveau
bassin de virement devra reprendre les dimensions du bassin de virement existant.

PARIS 2331049 VA GK) 1 L L
Au vu de ces discussions et données, les soussignés conviennent que, pour les besoins de
Particle 11.1 et de l’ Annexe COC-2 du Contrat d’Opérations :

En dehors de la création d’un bassin de virement à l’opposé du quai GAC, aucun
autre travail, incluant le dragage, l’élargissement et/ou l’approfondissement, sur le
Chenal ne sera requis en raison de l’utilisation du Chenal par GAC SA dans le

cadre de la Phase 1 du Projet GAC (3,7Mtpa).

2. Chemin de fer de Boké — Capacité Attribuée à CBG

Conformément au processus exposé à l’article 5.2 du Contrat d’Opérations tel que
paraphé le 24 septembre 2009, les parties ont nommé les experts suivants afin de
déterminer la « Capacité Attribuée » à CBG sur les Infrastructures Existantes et les
Infrastructures et Installations Supplémentaires utilisées en commun :

- Tan Williams, Alcoa; et
- Steve Cantwell, The Orion Partnership.

Les parties et leurs experts se sont rencontrés à plusieurs reprises et ont échangé des
informations au regard de l’usage actuel de la ligne ferroviaire de Boké par CBG, en ce
inclus le rapport par CanaRaïl, et la modélisation de l’utilisation de la ligne ferroviaire de
Boké par GAC SA dans le cadre du Projet, en ce inclus le rapport de The Orion
Partnership.

Au vu de ces discussions et données, les soussignés conviennent que, pour les besoins de
Particle 5.2 du Contrat d’Opérations, la Capacité Attribuée de CBG est de :

Six (6) créneaux aller-retour entre la mine de CBG et le port de Kamsar par jour
Un créneau aller-retour entre la mine de CBG et le port de Kamsar par jour pour le
train passager et le train de frêt.

Un créneau aller-retour par jour en réserve pour utilisation.

3. Chemin de fer de Boké — Allocation des capacités futures

Les parties et leurs experts se sont rencontrés à plusieurs reprises et ont échangé des
données et analyses au regard de la future utilisation de la ligne ferroviaire de Boké par
CBG et GAC.

Au vu de ces échanges, il a été convenu qu’après l’investissement par GAC dans
l'extension de la voie d’évitement de Kolabouï (incluant les équipements de signalisation
nécessaires à la complète intégration de la voie d’évitement de Kolabouï au sein de la
ligne ferroviaire principale), les capacités seraient allouées comme suit :

- Six créneaux et demi (6,5) aller-retour par jour pour CBG transportant
nominalement jusqu’à 17,6 millions de tonnes de bauxite humide par an ;

PA

PARIS 2351049 v3 GK) 2

é

{
- Trois (3) créneaux aller-retour par jour pour GAC, transportant nominalement
jusqu’à 3,7 millions de tonnes d’alumine (1.5 créneaux aller-retour par jour) et
jusqu’à 1,8 millions de tonnes de matières premières et autres intrants par an
(1,5 créneaux aller-retour par jour) ;

- Un (1) créneau aller-retour par jour réservé aux opérations du service quotidien de
transport de passagers entre Kamsar et Sangarédi (à l’exception des Mardi et
Mercredi) et pour le fret de CBG ;

- Deux créneaux et demi (2,5) aller-retour par jour, en réserve, qui resteront non
alloués jusqu'à ce qu’ils soient demandés dans l’intérêt de l’une des parties.

En application de l’article 2 du Contrat d’Operations, il est envisagé que le Comité
Technique nomme des experts dûment qualifiés pour étudier le fonctionnement effectif
du système une fois par semestre ou plus souvent à la demande de l’un de ses membres.

Fait à Paris, le 15 mars 2010.

Pour la Délégation Guinéenne :

NPons _ee a ca 22
Me Van Au Re Lhton AIS

Fonction

Pour CBG :

th Jon G. Ed rmumar
74 À ; "Const san 7
onction

Pour GAC :

hohe Cboll

DIRÉTOR __ ORIQu PARTAEESH IP

Fonction

es. Horde

PARIS 2351045 43 KE) 3
